EXHIBIT 10.18

 

PLIANT CORPORATION

 

 

$306,000,000

 

principal amount at maturity

 

111/8% Senior Secured Discount Notes due 2009

 

 

PURCHASE AGREEMENT

 

 

February 6, 2004

 

J. P. MORGAN SECURITIES INC.

CREDIT SUISSE FIRST BOSTON LLC

DEUTSCHE BANK SECURITIES INC.

c/o J.P. Morgan Securities Inc.

270 Park Avenue, 5th floor

New York, New York  10017

 

Ladies and Gentlemen:

 

Pliant Corporation, a Utah corporation (the “Company”), proposes to issue and
sell $306,000,000 principal amount at maturity of its 111/8% Senior Secured
Discount Notes due 2009 (the “Notes”).  The Notes will be issued pursuant to an
Indenture to be dated as of February 17, 2004 (the “Indenture”), among the
Company, Pliant Corporation International; Pliant Film Products of Mexico, Inc.;
Pliant Solutions Corporation; Pliant Packaging of Canada, LLC; Uniplast Holdings
Inc.; Uniplast U.S., Inc.; Turex, Inc.; Pierson Industries, Inc.; Uniplast
Midwest, Inc.; and Uniplast Industries Co. (collectively, the “Note Guarantors”)
and Wilmington Trust Company, a Delaware banking corporation, as trustee (in
such capacity, the “Trustee”), and will be guaranteed on a senior secured basis
by the Note Guarantors.   The Company and the Note Guarantors hereby confirm
their agreement with J.P. Morgan Securities Inc. (“JPMorgan”), Credit Suisse
First Boston LLC (“CSFB”) and Deutsche Bank Securities Inc. (together with
JPMorgan and CSFB, the “Initial Purchasers”) concerning the purchase of the
Notes from the Company by the several Initial Purchasers.

 

The Notes will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Company has prepared a preliminary
offering memorandum dated January 27, 2004 (the “Preliminary Offering
Memorandum”), and will prepare an offering

 

--------------------------------------------------------------------------------


 

memorandum dated the date hereof (the “Offering Memorandum”) setting forth
information concerning the Company and the Notes.  Copies of the Preliminary
Offering Memorandum have been, and copies of the Offering Memorandum will be,
delivered by the Company to the Initial Purchasers pursuant to the terms of this
Agreement.  Any references herein to the Preliminary Offering Memorandum and the
Offering Memorandum shall be deemed to include all amendments and supplements
thereto, unless otherwise noted.  The Company hereby confirms that it has
authorized the use of the Preliminary Offering Memorandum and the Offering
Memorandum in connection with the offering and resale of the Notes by the
Initial Purchasers in accordance with Section 2.

 

Holders of the Notes (including the Initial Purchasers, their direct and
indirect transferees and the Market-Maker (as defined in Annex A attached
hereto)) will be entitled to the benefits of an Exchange and Registration Rights
Agreement, substantially in the form attached hereto as Annex A (the
“Registration Rights Agreement”), pursuant to which the Company will agree to
file with the Securities and Exchange Commission (the “Commission”) (i) a
registration statement under the Securities Act (the “Exchange Offer
Registration Statement”) registering an issue of senior secured notes of the
Company (the “Exchange Notes”), which are identical in all material respects to
the Notes (except that the Exchange Notes will not contain terms with respect to
transfer restrictions or liquidated damages) and (ii) under certain
circumstances, a shelf registration statement pursuant to Rule 415 under the
Securities Act (the “Shelf Registration Statement”).

 

Pursuant to (i) the Amended and Restated Intercreditor Agreement dated as of the
Closing Date (as hereinafter defined), among the Company, Deutsche Bank Trust
Company Americas (as Credit Agent under the credit agreement dated as of the
Closing Date among the Company, JPMorgan Chase Bank and Credit Suisse First
Boston, acting through its Cayman Islands Branch and Deutsche Bank Trust Company
Americas (the “Credit Agreement”)), the Trustee and the trustee with respect to
the Company’s 111/8% Senior Secured Notes due 2009 (the “May 2003 Notes”) (the
“Intercreditor Agreement”), (ii) the Pledge Agreement dated as of the Closing
Date, among the Company, the Subsidiary Pledgors party thereto and the
Collateral Agent (as defined herein) (the “Pledge Agreement”), (iii) the
Canadian Pledge Agreement dated as of the Closing Date, among Uniplast
Industries Co. (“Uniplast”), the subsidiaries of Uniplast party thereto and the
Collateral Agent (the “Canadian Pledge Agreement” and, together with the Pledge
Agreement, the “Pledge Agreements”), (iv) the Security Agreement dated as of the
Closing Date, among the Company, the Grantors party thereto and the Collateral
Agent (the “Security Agreement”), (v) the Canadian Security Agreement dated as
of the Closing Date, among Uniplast, the subsidiaries of Uniplast party thereto
and the Collateral Agent (the “Canadian Security Agreement” and, together with
the Security Agreement, the “Security Agreements”) and (vi) a mortgage or deed
of trust with respect to each of the following properties:  (a) 299 Clukey
Drive, Harrington, Delaware; (b) 1330 Lebanon Road, Danville, Kentucky; (c) 10
Greenfield Road, South Deerfield, Massachusetts; (d) 1 Edison Drive, McAlester,
Oklahoma; (e) 851 Garrett Parkway, Lewisburg, Tennessee; (f) 230 Enterprise
Drive, Newport News, Virginia; (g) 8039 South 192nd Street, Kent, Washington;
and (h) 1701 First Avenue, Chippewa Falls, Wisconsin (collectively, the
“Mortgages” and together with the Intercreditor Agreement, the Pledge Agreements
and the Security Agreements, the “Security Documents”), each to be delivered to
Wilmington Trust Company, a Delaware banking corporation, as collateral agent
(in such capacity, the “Collateral Agent”), the Notes and the

 

2

--------------------------------------------------------------------------------


 

guarantees of the Note Guarantors relating to the Notes (the “Guarantees”) will
be, on the Closing Date or within a commercially reasonable period of time
thereafter, secured by a first-priority security interest in the 2004 Notes
First Lien Collateral (as defined in the Intercreditor Agreement ) and a
second-priority security interest in the Senior Lender First Lien Collateral (as
defined in the Intercreditor Agreement), as applicable, for the benefit of the
Trustee, the Collateral Agent and each holder of the Notes and the successors
and assigns of the foregoing (collectively, the “Secured Parties”).  Pursuant to
the Credit Agreement and the security documents relating thereto, the Lenders
(as defined in the Credit Agreement) will, as of the Closing Date, hold a
first-priority security interest in the Senior Lender First Lien Collateral and
a second-priority security interest in the 2004 Notes First Lien Collateral. 
Pursuant to the indenture governing the May 2003 Notes and the security
documents relating thereto, the holders of the May 2003 Notes hold a
second-priority security interest in the Common Collateral (as defined in the
Intercreditor Agreement).

 

Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Offering Memorandum.

 


1.  REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY AND THE NOTE
GUARANTORS. THE COMPANY AND EACH OF THE NOTE GUARANTORS REPRESENT AND WARRANT
TO, AND AGREE WITH, THE SEVERAL INITIAL PURCHASERS ON AND AS OF THE DATE HEREOF
AND THE CLOSING DATE (AS DEFINED IN SECTION 3) THAT:


 


(A)  EACH OF THE PRELIMINARY OFFERING MEMORANDUM AND THE OFFERING MEMORANDUM, AS
OF ITS RESPECTIVE DATE, DID NOT, AND ON THE CLOSING DATE THE OFFERING MEMORANDUM
WILL NOT, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING; PROVIDED THAT THE COMPANY AND THE NOTE GUARANTORS MAKE NO
REPRESENTATION OR WARRANTY AS TO INFORMATION CONTAINED IN OR OMITTED FROM THE
PRELIMINARY OFFERING MEMORANDUM OR THE OFFERING MEMORANDUM IN RELIANCE UPON AND
IN CONFORMITY WITH WRITTEN INFORMATION RELATING TO THE INITIAL PURCHASERS
FURNISHED TO THE COMPANY BY OR ON BEHALF OF ANY INITIAL PURCHASER SPECIFICALLY
FOR USE THEREIN (THE “INITIAL PURCHASERS’ INFORMATION”).


 


(B)  ASSUMING (I) THAT THE NOTES ARE ISSUED, SOLD AND DELIVERED UNDER THE
CIRCUMSTANCES CONTEMPLATED BY THE OFFERING MEMORANDUM AND THIS AGREEMENT,
(II) THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES OF THE INITIAL
PURCHASERS CONTAINED IN SECTION 2 AND THEIR COMPLIANCE WITH THE AGREEMENTS SET
FORTH THEREIN AND WITH THE TRANSFER PROCEDURES AND RESTRICTIONS DESCRIBED IN THE
OFFERING MEMORANDUM, (III) THAT EACH PURCHASER WITHIN THE UNITED STATES THAT
BUYS NOTES FROM THE INITIAL PURCHASERS IS A QUALIFIED INSTITUTIONAL BUYER AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT, (IV) THE ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES MADE IN ACCORDANCE WITH THIS AGREEMENT AND THE
OFFERING MEMORANDUM BY PURCHASERS TO WHOM THE INITIAL PURCHASERS INITIALLY
RESELL THE NOTES AND (V) THE RECEIPT BY PURCHASERS TO WHOM THE INITIAL
PURCHASERS INITIALLY RESELL THE NOTES OF A COPY OF THE OFFERING MEMORANDUM
FURNISHED AS CONTEMPLATED BY SECTION 2(E) HEREOF, IT IS NOT NECESSARY, IN
CONNECTION WITH THE ISSUANCE AND SALE OF THE NOTES TO THE INITIAL PURCHASERS AND
THE OFFER, RESALE AND DELIVERY OF THE NOTES BY THE INITIAL PURCHASERS IN THE
MANNER CONTEMPLATED BY THIS AGREEMENT AND THE OFFERING


 


3

--------------------------------------------------------------------------------



 


MEMORANDUM, TO REGISTER THE NOTES UNDER THE SECURITIES ACT OR TO QUALIFY THE
INDENTURE UNDER THE TRUST INDENTURE ACT OF 1939, AS AMENDED (THE “TRUST
INDENTURE ACT”).


 


(C)  THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE BEEN DULY INCORPORATED AND
ARE VALIDLY EXISTING AS CORPORATIONS OR LIMITED LIABILITY COMPANIES IN GOOD
STANDING UNDER THE LAWS OF THEIR RESPECTIVE JURISDICTIONS OF INCORPORATION,
FORMATION OR ORGANIZATION, ARE DULY QUALIFIED TO DO BUSINESS AND ARE IN GOOD
STANDING AS FOREIGN CORPORATIONS OR LIMITED LIABILITY COMPANIES IN EACH
JURISDICTION IN WHICH THEIR RESPECTIVE OWNERSHIP OR LEASE OF PROPERTY OR THE
CONDUCT OF THEIR RESPECTIVE BUSINESSES REQUIRES SUCH QUALIFICATION, AND HAVE ALL
POWER AND AUTHORITY NECESSARY TO OWN OR HOLD THEIR RESPECTIVE PROPERTIES AND TO
CONDUCT THE BUSINESSES IN WHICH THEY ARE ENGAGED, EXCEPT WHERE THE FAILURE TO SO
QUALIFY OR HAVE SUCH POWER OR AUTHORITY WOULD NOT, SINGULARLY OR IN THE
AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON THE CONDITION (FINANCIAL OR
OTHERWISE), RESULTS OF OPERATIONS, BUSINESS OR PROSPECTS OF THE COMPANY AND ITS
SUBSIDIARIES TAKEN AS A WHOLE (A “MATERIAL ADVERSE EFFECT”).


 


(D)  AS OF THE CLOSING DATE, THE COMPANY WILL HAVE AN AUTHORIZED CAPITALIZATION
AS SET FORTH IN THE OFFERING MEMORANDUM UNDER THE HEADING “CAPITALIZATION”, AND
ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF THE COMPANY HAVE BEEN DULY AND
VALIDLY AUTHORIZED AND ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE.  ALL OF THE
OUTSTANDING SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY OF THE COMPANY HAVE BEEN
DULY AND VALIDLY AUTHORIZED AND ISSUED, ARE FULLY PAID AND NON-ASSESSABLE AND,
EXCEPT FOR DIRECTOR QUALIFYING SHARES, ARE OWNED DIRECTLY OR INDIRECTLY BY THE
COMPANY, FREE AND CLEAR OF ANY LIEN, CHARGE, ENCUMBRANCE, SECURITY INTEREST,
RESTRICTION UPON VOTING OR TRANSFER OR ANY OTHER CLAIM OF ANY THIRD PARTY
(COLLECTIVELY, “LIENS”), EXCEPT FOR THOSE EXPRESSLY PERMITTED BY OR CREATED
PURSUANT TO THE CREDIT AGREEMENT AND THE SECURITY DOCUMENTS RELATING THERETO,
THE INDENTURE GOVERNING THE MAY 2003 NOTES AND THE SECURITY DOCUMENTS RELATING
THERETO, THE INDENTURE OR THE SECURITY DOCUMENTS (COLLECTIVELY, “PERMITTED
LIENS”).


 


(E)  THE COMPANY AND EACH OF THE NOTE GUARANTORS EACH HAD, HAS OR AS OF THE
CLOSING DATE WILL HAVE, FULL RIGHT, POWER AND AUTHORITY TO EXECUTE AND DELIVER
THIS AGREEMENT, THE INDENTURE, THE REGISTRATION RIGHTS AGREEMENT, EACH SECURITY
DOCUMENT TO WHICH IT IS A PARTY AND THE NOTES (IN THE CASE OF THE COMPANY ONLY)
(COLLECTIVELY, THE “TRANSACTION DOCUMENTS”) AND TO PERFORM THEIR RESPECTIVE
OBLIGATIONS HEREUNDER AND THEREUNDER; AND ALL REQUISITE ACTION REQUIRED TO BE
TAKEN FOR THE DUE AND PROPER AUTHORIZATION, EXECUTION AND DELIVERY OF EACH OF
THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED THEREBY HAVE BEEN, OR AS OF THE CLOSING DATE WILL BE,
DULY AND VALIDLY TAKEN.


 


(F)  THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE
COMPANY AND EACH OF THE NOTE GUARANTORS AND CONSTITUTES A VALID AND LEGALLY
BINDING AGREEMENT OF THE COMPANY AND EACH OF THE NOTE GUARANTORS, ENFORCEABLE
AGAINST THE COMPANY AND EACH OF THE NOTE GUARANTORS IN ACCORDANCE WITH ITS
TERMS, EXCEPT TO THE EXTENT THAT (I) SUCH ENFORCEABILITY MAY BE SUBJECT TO
(A) BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM
AND OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND (B) GENERAL
EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW)
AND (II) THE VALIDITY OR ENFORCEABILITY OF RIGHTS TO


 


4

--------------------------------------------------------------------------------



 


INDEMNIFICATION AND CONTRIBUTION HEREUNDER MAY BE LIMITED BY FEDERAL OR STATE
SECURITIES LAWS OR REGULATIONS OR THE PUBLIC POLICY UNDERLYING SUCH LAWS OR
REGULATIONS.


 


(G)  THE REGISTRATION RIGHTS AGREEMENT HAS BEEN, OR AS OF THE CLOSING DATE WILL
BE, DULY AUTHORIZED BY THE COMPANY AND EACH OF THE NOTE GUARANTORS AND, WHEN
DULY EXECUTED AND DELIVERED IN ACCORDANCE WITH ITS TERMS BY EACH OF THE PARTIES
THERETO, WILL CONSTITUTE A VALID AND LEGALLY BINDING AGREEMENT OF THE COMPANY
AND EACH OF THE NOTE GUARANTORS ENFORCEABLE AGAINST THE COMPANY AND EACH OF THE
NOTE GUARANTORS IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT (I) SUCH
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT
CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND (II) THE VALIDITY OR
ENFORCEABILITY OF RIGHTS TO INDEMNIFICATION AND CONTRIBUTION THEREUNDER MAY BE
LIMITED BY FEDERAL OR STATE SECURITIES LAWS OR REGULATIONS OR THE PUBLIC POLICY
UNDERLYING SUCH LAWS OR REGULATIONS.


 


(H)  THE INDENTURE HAS BEEN, OR AS OF THE CLOSING DATE WILL BE, DULY AUTHORIZED
BY THE COMPANY AND EACH OF THE NOTE GUARANTORS AND, WHEN DULY EXECUTED AND
DELIVERED IN ACCORDANCE WITH ITS TERMS BY EACH OF THE PARTIES THERETO, WILL
CONSTITUTE A VALID AND LEGALLY BINDING AGREEMENT OF THE COMPANY AND EACH OF THE
NOTE GUARANTORS ENFORCEABLE AGAINST THE COMPANY AND EACH OF THE NOTE GUARANTORS
IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT SUCH ENFORCEABILITY MAY
BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE,
REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW).  ON THE CLOSING DATE, THE INDENTURE WILL
CONFORM IN ALL MATERIAL RESPECTS TO THE REQUIREMENTS OF THE TRUST INDENTURE ACT
AND THE RULES AND REGULATIONS OF THE COMMISSION APPLICABLE TO AN INDENTURE WHICH
IS QUALIFIED THEREUNDER.


 


(I)  THE NOTES AND THE GUARANTEES THEREOF BY THE NOTE GUARANTORS HAVE BEEN, OR
AS OF THE CLOSING DATE WILL BE, DULY AUTHORIZED BY THE COMPANY AND EACH OF THE
NOTE GUARANTORS, AS THE CASE MAY BE, AND, WHEN THE NOTES HAVE BEEN DULY
EXECUTED, AUTHENTICATED, ISSUED AND DELIVERED AS PROVIDED IN THE INDENTURE AND
PAID FOR AS PROVIDED HEREIN, WILL BE DULY AND VALIDLY ISSUED AND OUTSTANDING AND
WILL CONSTITUTE VALID AND LEGALLY BINDING OBLIGATIONS OF THE COMPANY, AS ISSUER,
ENTITLED TO THE BENEFITS OF THE INDENTURE, INCLUDING ARTICLE 11 THEREOF WITH
RESPECT TO THE GUARANTEES OF THE NOTES BY THE NOTE GUARANTORS, AND ENFORCEABLE
AGAINST THE COMPANY, AS ISSUER, AND EACH OF THE NOTE GUARANTORS, AS GUARANTORS,
IN ACCORDANCE WITH THEIR TERMS, EXCEPT TO THE EXTENT THAT SUCH ENFORCEABILITY
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE,
REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW).


 


(J)  EACH OF THE SECURITY DOCUMENTS HAS BEEN, OR AS OF THE CLOSING DATE WILL BE,
DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY AND EACH OF THE NOTE
GUARANTORS (TO THE EXTENT A PARTY THERETO).


 


5

--------------------------------------------------------------------------------



 


(K)  ON AND AS OF THE CLOSING DATE OR WITHIN A COMMERCIALLY REASONABLE TIME
THEREAFTER:


 


(I)  EACH SECURITY DOCUMENT, WHEN EXECUTED AND DELIVERED IN ACCORDANCE WITH ITS
TERMS BY EACH OF THE PARTIES THERETO, WILL CONSTITUTE A VALID AND LEGALLY
BINDING OBLIGATION OF THE GRANTOR PARTY THERETO, ENFORCEABLE AGAINST SUCH
GRANTOR IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT SUCH
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT
CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


(II)  UPON DELIVERY TO THE CREDIT AGENT OF THE CERTIFICATES OR INSTRUMENTS
REPRESENTING OR EVIDENCING THE PLEDGED SECURITIES (AS DEFINED IN THE PLEDGE
AGREEMENTS) OR OTHER COMMON COLLATERAL IN ACCORDANCE WITH THE PLEDGE AGREEMENTS
(OR IN THE CASE OF CERTIFICATES OR INSTRUMENTS REPRESENTING OR EVIDENCING COMMON
COLLATERAL WHICH ARE THEN IN THE POSSESSION OF THE CREDIT AGENT, UPON THE
EXECUTION AND DELIVERY OF THE INTERCREDITOR AGREEMENT) AND, IN THE CASE OF
COMMON COLLATERAL NOT CONSTITUTING CERTIFICATED SECURITIES OR INSTRUMENTS, THE
FILING OF UNIFORM COMMERCIAL CODE (“UCC”) FINANCING STATEMENTS IN THE
APPROPRIATE FILING OFFICE, THE COLLATERAL AGENT WILL OBTAIN A VALID AND
PERFECTED SECOND-PRIORITY LIEN UPON AND SECURITY INTEREST IN ALL RIGHT, TITLE
AND INTEREST OF THE APPLICABLE PLEDGOR IN SUCH PLEDGED SECURITIES AS SECURITY
FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS (AS DEFINED IN THE
INDENTURE);


 


(III)  UPON FILING BY THE COLLATERAL AGENT OF (X) (A) FINANCING STATEMENTS, (B)
ANY FILINGS REQUIRED WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE AND (C)
ANY FILINGS REQUIRED WITH THE UNITED STATES COPYRIGHT OFFICE AND (Y) SUCH
SIMILAR FILINGS AS THOSE LISTED IN THE PRECEDING CLAUSE (X) AS REQUIRED UNDER
CANADIAN LAW TO PERFECT THE FIRST PRIORITY OR SECOND PRIORITY SECURITY INTEREST,
AS APPLICABLE, IN THE COMMON COLLATERAL LOCATED IN CANADA, THE SECURITY
INTERESTS GRANTED PURSUANT TO THE SECURITY AGREEMENTS WILL CONSTITUTE VALID,
PERFECTED, FIRST-PRIORITY SECURITY INTERESTS WITH RESPECT TO THE 2004 NOTES
FIRST LIEN COLLATERAL SECURED THEREBY, AND SECOND-PRIORITY SECURITY INTERESTS
WITH RESPECT TO THE SENIOR LENDER FIRST LIEN COLLATERAL SECURED THEREBY, IN EACH
CASE, AS DESCRIBED THEREIN FOR THE RATABLE BENEFIT OF THE SECURED PARTIES.


 


(IV)  THE MORTGAGES WILL BE EFFECTIVE TO GRANT A LEGAL AND VALID MORTGAGE LIEN
ON ALL OF THE MORTGAGOR’S RIGHT, TITLE AND INTEREST IN EACH OF THE  MORTGAGED
PROPERTIES THEREUNDER.  WHEN THE MORTGAGES ARE DULY RECORDED IN THE PROPER
RECORDERS’ OFFICES OR APPROPRIATE PUBLIC RECORDS AND THE MORTGAGE RECORDING FEES
AND TAXES IN RESPECT THEREOF ARE PAID AND COMPLIANCE IS OTHERWISE HAD WITH THE
FORMAL REQUIREMENTS OF STATE OR LOCAL LAW APPLICABLE TO THE RECORDING OF REAL
ESTATE MORTGAGES GENERALLY, EACH SUCH MORTGAGE SHALL CONSTITUTE A VALIDLY
PERFECTED AND ENFORCEABLE FIRST-PRIORITY SECURITY INTEREST IN THE RELATED
MORTGAGED PROPERTY, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, SUBJECT ONLY
TO THE ENCUMBRANCES AND EXCEPTIONS TO TITLE EXPRESSLY SET FORTH THEREIN AND
EXCEPT TO THE EXTENT THAT SUCH


 


6

--------------------------------------------------------------------------------



 


ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT
CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


(V)  (A) NEITHER THE COMPANY NOR ANY OF THE NOTE GUARANTORS HOLD ANY ACCOUNTS
(AS DEFINED IN THE SECURITY AGREEMENTS) WITH RESPECT TO WHICH THE COLLATERAL
AGENT DOES NOT HOLD A PERFECTED, SECOND-PRIORITY SECURITY INTEREST, OTHER THAN
ANY SUCH ACCOUNTS, IF ANY, IN WHICH THE LENDERS DO NOT OR WILL NOT HOLD A
FIRST-PRIORITY SECURITY INTEREST.


 


(B) NEITHER THE COMPANY NOR ANY OF THE NOTE GUARANTORS MAINTAINS ANY INVENTORY
(AS DEFINED IN THE SECURITY AGREEMENTS) WITH RESPECT TO WHICH THE COLLATERAL
AGENT DOES NOT POSSESS A PERFECTED, SECOND-PRIORITY SECURITY INTEREST, OTHER
THAN ANY SUCH INVENTORY, IF ANY, IN WHICH THE LENDERS DO NOT OR WILL NOT HOLD A
FIRST-PRIORITY SECURITY INTEREST.


 


(VI)  EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT, EACH OF THE COMPANY AND THE NOTE GUARANTORS HAS FILED WITH THE UNITED
STATES PATENT AND TRADEMARK OFFICE FOR REGISTRATION OR RECORDATION, AS
APPLICABLE, (A) A COMPLETED APPLICATION FOR THE REGISTRATION OF EACH TRADEMARK
AND PATENT OWNED BY IT WHICH IS MATERIAL TO THE BUSINESS OF THE COMPANY OR SUCH
NOTE GUARANTOR AND (B) AN APPROPRIATE ASSIGNMENT TO THE COMPANY OR ANY OF THE
NOTE GUARANTORS OF THE INTEREST ACQUIRED BY IT IN ANY TRADEMARK AND PATENT.


 


(VII)  THE MORTGAGED PROPERTIES UNDER THE MORTGAGES COMPLY IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE SETBACK REQUIREMENTS, ZONING CODES, ORDINANCES,
LAWS AND REGULATIONS, EXCEPT WHERE NON-COMPLIANCE WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(VIII)  THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED
CONDEMNATION PROCEEDINGS, LAWSUITS, OR ADMINISTRATIVE ACTIONS RELATING TO THE
MORTGAGED PROPERTIES UNDER THE MORTGAGES WHICH WOULD HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


 


(L)  EACH OF THE SECURITY DOCUMENTS, THE INDENTURE, THE CREDIT AGREEMENT, THE
NOTES, THE GUARANTEES AND THE REGISTRATION RIGHTS AGREEMENT CONFORMS IN ALL
MATERIAL RESPECTS TO THE DESCRIPTION THEREOF CONTAINED IN THE OFFERING
MEMORANDUM (TO THE EXTENT DESCRIBED THEREIN).


 


(M)  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY AND EACH OF THE NOTE
GUARANTORS OF EACH OF THE TRANSACTION DOCUMENTS TO WHICH SUCH ENTITY IS A PARTY,
THE ISSUANCE, AUTHENTICATION, SALE AND DELIVERY OF THE NOTES AND COMPLIANCE BY
THE COMPANY AND EACH OF THE NOTE GUARANTORS WITH THE TERMS THEREOF AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS WILL
NOT (I) CONFLICT WITH OR RESULT IN A BREACH OR VIOLATION OF ANY OF THE TERMS OR
PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, OR, EXCEPT FOR  PERMITTED LIENS,
RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN


 


7

--------------------------------------------------------------------------------



 


UPON ANY PROPERTY OR ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES PURSUANT
TO, ANY MATERIAL INDENTURE, MORTGAGE, DEED OF TRUST, LOAN AGREEMENT OR OTHER
MATERIAL AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES
IS A PARTY OR BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND OR TO
WHICH ANY OF THE PROPERTY OR ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS
SUBJECT (ASSUMING COMPLIANCE BY THE INITIAL PURCHASERS WITH THEIR
REPRESENTATIONS, WARRANTIES AND AGREEMENTS SET FORTH IN SECTION 2 HEREOF),
EXCEPT FOR SUCH CONFLICT, BREACH OR VIOLATION WHICH WOULD NOT, SINGULARLY OR IN
THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT, (II) RESULT IN ANY VIOLATION OF
THE PROVISIONS OF THE CHARTER OR BY-LAWS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR (III) RESULT IN ANY VIOLATION OF ANY STATUTE OR ANY JUDGMENT,
ORDER, DECREE, RULE OR REGULATION OF ANY COURT OR ARBITRATOR OR GOVERNMENTAL
AGENCY OR BODY HAVING JURISDICTION OVER THE COMPANY OR ANY OF ITS SUBSIDIARIES
OR ANY OF THEIR PROPERTIES OR ASSETS (ASSUMING COMPLIANCE BY THE INITIAL
PURCHASERS WITH THEIR REPRESENTATIONS, WARRANTIES AND AGREEMENTS SET FORTH IN
SECTION 2 HEREOF), EXCEPT FOR SUCH VIOLATION WHICH WOULD NOT, SINGULARLY OR IN
THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT; AND (ASSUMING COMPLIANCE BY THE
INITIAL PURCHASERS WITH THEIR REPRESENTATIONS, WARRANTIES AND AGREEMENTS SET
FORTH IN SECTION 2 HEREOF) NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF, OR
FILING OR REGISTRATION WITH, ANY SUCH COURT OR ARBITRATOR OR GOVERNMENTAL AGENCY
OR BODY UNDER ANY SUCH STATUTE, JUDGMENT, ORDER, DECREE, RULE OR REGULATION IS
REQUIRED FOR THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY AND EACH OF
THE NOTE GUARANTORS OF EACH OF THE TRANSACTION DOCUMENTS TO WHICH EACH IS A
PARTY, THE ISSUANCE, AUTHENTICATION, SALE AND DELIVERY OF THE NOTES AND
COMPLIANCE BY THE COMPANY AND EACH OF THE NOTE GUARANTORS WITH THE TERMS THEREOF
AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS, EXCEPT FOR SUCH CONSENTS, APPROVALS, AUTHORIZATIONS, FILINGS,
REGISTRATIONS OR QUALIFICATIONS (I) WHICH SHALL HAVE BEEN OBTAINED OR MADE ON OR
PRIOR TO THE CLOSING DATE, (II) IN THE CASE OF PERFORMANCE OR COMPLIANCE WITH
THE REGISTRATION RIGHTS AGREEMENT, SUCH AS MAY BE REQUIRED TO BE OBTAINED OR
MADE UNDER THE SECURITIES ACT, APPLICABLE STATE SECURITIES LAWS AND THE TRUST
INDENTURE ACT, (III) AS MAY BE REQUIRED UNDER STATE OR FOREIGN SECURITIES AND
BLUE SKY LAWS AND THE RULES AND REGULATIONS OF THE NATIONAL ASSOCIATION OF
SECURITIES DEALERS, INC. AND (IV) AS MAY BE REQUIRED FOR SUCH FILINGS OR
RECORDINGS NECESSARY TO PERFECT THE SECURITY INTERESTS CREATED BY THE SECURITY
DOCUMENTS.


 


(N)  TO THE BEST KNOWLEDGE OF THE COMPANY (I) ARTHUR ANDERSEN LLP, AT THE TIME
THEY WERE THE COMPANY’S ACCOUNTANTS, WERE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS WITH RESPECT TO THE COMPANY AND ITS SUBSIDIARIES WITHIN THE MEANING
OF RULE 101 OF THE CODE OF PROFESSIONAL CONDUCT OF THE AMERICAN INSTITUTE OF
CERTIFIED PUBLIC ACCOUNTANTS (“AICPA”) AND ITS INTERPRETATIONS AND RULINGS
THEREUNDER (“INDEPENDENT ACCOUNTANTS”), AND (II) ERNST & YOUNG LLP ARE
INDEPENDENT ACCOUNTANTS.  THE HISTORICAL FINANCIAL STATEMENTS (INCLUDING THE
RELATED NOTES) CONTAINED IN THE OFFERING MEMORANDUM COMPLY IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS APPLICABLE TO A REGISTRATION STATEMENT ON FORM
S-4 UNDER THE SECURITIES ACT (EXCEPT THAT CERTAIN SUPPORTING SCHEDULES ARE
OMITTED); SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED THROUGHOUT THE
PERIODS COVERED THEREBY AND FAIRLY PRESENT THE FINANCIAL POSITION OF THE
ENTITIES PURPORTED TO BE COVERED THEREBY AT THE RESPECTIVE DATES INDICATED AND
THE RESULTS OF THEIR OPERATIONS AND THEIR CASH FLOWS FOR THE RESPECTIVE PERIODS
INDICATED; AND THE FINANCIAL INFORMATION CONTAINED IN THE OFFERING MEMORANDUM
UNDER THE HEADINGS “SUMMARY—SUMMARY FINANCIAL DATA”,


 


8

--------------------------------------------------------------------------------



 


“CAPITALIZATION”, “SELECTED FINANCIAL DATA”, “MANAGEMENT’S DISCUSSION AND
ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS” AND
“MANAGEMENT—EXECUTIVE COMPENSATION” ARE DERIVED FROM THE ACCOUNTING RECORDS OF
THE COMPANY AND ITS SUBSIDIARIES AND ACCURATELY PRESENT IN ALL MATERIAL RESPECTS
THE INFORMATION PURPORTED TO BE SHOWN THEREBY.  THE OTHER HISTORICAL FINANCIAL
INFORMATION AND DATA CONCERNING THE COMPANY AND ITS SUBSIDIARIES INCLUDED IN THE
OFFERING MEMORANDUM ARE ACCURATELY PRESENTED IN ALL MATERIAL RESPECTS.


 


(O)  OTHER THAN AS DISCLOSED IN THE OFFERING MEMORANDUM, THERE ARE NO LEGAL OR
GOVERNMENTAL PROCEEDINGS PENDING TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES
IS A PARTY OR OF WHICH ANY PROPERTY OR ASSETS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS THE SUBJECT WHICH, (A) SINGULARLY OR IN THE AGGREGATE, IF
DETERMINED ADVERSELY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (B) QUESTION THE VALIDITY OR
ENFORCEABILITY OF ANY OF THE TRANSACTION DOCUMENTS OR ANY ACTION TAKEN OR TO BE
TAKEN PURSUANT THERETO; AND TO THE BEST KNOWLEDGE OF THE COMPANY AND EACH OF THE
NOTE GUARANTORS, NO SUCH PROCEEDINGS ARE THREATENED OR CONTEMPLATED BY
GOVERNMENTAL AUTHORITIES OR THREATENED BY OTHERS.


 


(P)  TO THE BEST KNOWLEDGE OF THE COMPANY AND EACH OF THE NOTE GUARANTORS,
(A) NO ACTION HAS BEEN TAKEN AND NO STATUTE, RULE, REGULATION OR ORDER HAS BEEN
ENACTED, ADOPTED OR ISSUED BY ANY GOVERNMENTAL AGENCY OR BODY WHICH PREVENTS THE
ISSUANCE OF THE NOTES OR SUSPENDS THE SALE OF THE NOTES IN ANY JURISDICTION; AND
(B) NO INJUNCTION, RESTRAINING ORDER OR ORDER OF ANY NATURE BY ANY FEDERAL,
STATE OR FOREIGN COURT OF COMPETENT JURISDICTION HAS BEEN ISSUED WITH RESPECT TO
THE COMPANY OR ANY OF ITS SUBSIDIARIES WHICH WOULD PREVENT OR SUSPEND THE
ISSUANCE OR SALE OF THE NOTES OR THE USE OF THE PRELIMINARY OFFERING MEMORANDUM
OR THE OFFERING MEMORANDUM IN ANY JURISDICTION; NO ACTION, SUIT OR PROCEEDING IS
PENDING AGAINST OR, TO THE BEST KNOWLEDGE OF THE COMPANY AND EACH OF THE NOTE
GUARANTORS, THREATENED AGAINST OR AFFECTING THE COMPANY OR ANY OF ITS
SUBSIDIARIES BEFORE ANY COURT OR ARBITRATOR OR ANY GOVERNMENTAL AGENCY, BODY OR
OFFICIAL, DOMESTIC OR FOREIGN, WHICH COULD REASONABLY BE EXPECTED TO INTERFERE
WITH OR ADVERSELY AFFECT THE ISSUANCE OF THE NOTES OR IN ANY MANNER DRAW INTO
QUESTION THE VALIDITY OR ENFORCEABILITY OF ANY OF THE TRANSACTION DOCUMENTS OR
ANY ACTION TAKEN OR TO BE TAKEN PURSUANT THERETO; AND THE COMPANY HAS COMPLIED
WITH ANY AND ALL REQUESTS BY ANY SECURITIES AUTHORITY IN ANY JURISDICTION FOR
ADDITIONAL INFORMATION TO BE INCLUDED IN THE PRELIMINARY OFFERING MEMORANDUM AND
THE OFFERING MEMORANDUM.


 


(Q)  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES, IS (I) IN VIOLATION OF ITS
CHARTER OR BY-LAWS (OR SIMILAR ORGANIZATIONAL DOCUMENT), (II) IN DEFAULT, AND NO
EVENT HAS OCCURRED WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE
SUCH A DEFAULT, IN THE DUE PERFORMANCE OR OBSERVANCE OF ANY TERM, COVENANT OR
CONDITION CONTAINED IN ANY MATERIAL INDENTURE, MORTGAGE, DEED OF TRUST, LOAN
AGREEMENT OR OTHER MATERIAL AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY
WHICH IT IS BOUND OR TO WHICH ANY OF ITS PROPERTY OR ASSETS IS SUBJECT, OTHER
THAN ANY DEFAULTS UNDER THE COMPANY’S EXISTING CREDIT FACILITIES AS TO WHICH THE
COMPANY HAS OBTAINED A TEMPORARY WAIVER AS DESCRIBED IN THE OFFERING MEMORANDUM
OR (III) IN VIOLATION OF ANY LAW, ORDINANCE, GOVERNMENTAL RULE, REGULATION OR
COURT DECREE TO WHICH IT OR ITS PROPERTY OR ASSETS MAY BE SUBJECT, EXCEPT IN THE
CASE OF


 


9

--------------------------------------------------------------------------------



 


CLAUSES (II) AND (III), FOR ANY SUCH DEFAULT OR VIOLATION WHICH WOULD NOT,
SINGULARLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(R)  THE COMPANY AND EACH OF ITS SUBSIDIARIES POSSESS, AND ARE IN COMPLIANCE
WITH, ALL MATERIAL LICENSES, CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY,
AND HAVE MADE ALL DECLARATIONS AND FILINGS WITH, THE APPROPRIATE FEDERAL, STATE
OR FOREIGN REGULATORY AGENCIES OR BODIES WHICH ARE NECESSARY OR DESIRABLE FOR
THE OWNERSHIP OF THEIR RESPECTIVE PROPERTIES OR THE CONDUCT OF THEIR RESPECTIVE
BUSINESSES AS DESCRIBED IN THE OFFERING MEMORANDUM, EXCEPT WHERE THE FAILURE TO
POSSESS OR COMPLY OR MAKE THE SAME WOULD NOT, SINGULARLY OR IN THE AGGREGATE,
HAVE A MATERIAL ADVERSE EFFECT, AND NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS RECEIVED NOTIFICATION OF ANY REVOCATION OR MODIFICATION OF ANY
SUCH LICENSE, CERTIFICATE, AUTHORIZATION OR PERMIT OR HAS ANY REASON TO BELIEVE
THAT ANY SUCH LICENSE, CERTIFICATE, AUTHORIZATION OR PERMIT WILL NOT BE RENEWED
IN THE ORDINARY COURSE.


 


(S)  EACH OF THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS TIMELY FILED OR CAUSED
TO BE FILED ALL FEDERAL, STATE, LOCAL AND FOREIGN INCOME AND FRANCHISE TAX
RETURNS AND REPORTS REQUIRED TO HAVE BEEN FILED AND HAS PAID OR CAUSED TO BE
PAID ALL TAXES REQUIRED TO HAVE BEEN PAID BY IT, EXCEPT (I) ANY TAXES THAT ARE
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH THE
COMPANY OR SUCH SUBSIDIARY, AS APPLICABLE, HAS SET ASIDE ON ITS BOOKS ADEQUATE
RESERVES OR (II) TO THE EXTENT THAT THE FAILURE TO DO SO COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(T)  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS (I) AN “INVESTMENT
COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED
(THE “INVESTMENT COMPANY ACT”), AND THE RULES AND REGULATIONS OF THE COMMISSION
THEREUNDER OR (II) A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A HOLDING
COMPANY OR AN “AFFILIATE” THEREOF WITHIN THE MEANING OF THE PUBLIC UTILITY
HOLDING COMPANY ACT OF 1935, AS AMENDED.


 


(U)  THE COMPANY AND EACH OF ITS SUBSIDIARIES MAINTAIN A SYSTEM OF INTERNAL
ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT (I)
TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATIONS; (II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT
PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET ACCOUNTABILITY; (III) ACCESS TO
ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATION; AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH
THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH
RESPECT TO ANY DIFFERENCES.


 


(V)  THE COMPANY AND EACH OF ITS SUBSIDIARIES MAINTAINS INSURANCE COVERING THEIR
RESPECTIVE PROPERTIES, OPERATIONS, PERSONNEL AND BUSINESSES AGAINST LOSS OR
DAMAGE OF THE KINDS CUSTOMARILY INSURED AGAINST BY ENTITIES ENGAGED IN THE SAME
OR SIMILAR BUSINESSES AS THE COMPANY AND ITS SUBSIDIARIES, AND SUCH INSURANCE IS
OF SUCH TYPE AND IN SUCH AMOUNTS IN ACCORDANCE WITH CUSTOMARY INDUSTRY PRACTICE.


 


(W)  THE COMPANY AND EACH OF ITS SUBSIDIARIES OWN OR POSSESS ADEQUATE RIGHTS TO
USE ALL MATERIAL PATENTS, PATENT APPLICATIONS, TRADEMARKS, SERVICE MARKS, TRADE
NAMES,


 


10

--------------------------------------------------------------------------------



 


TRADEMARK REGISTRATIONS, SERVICE MARK REGISTRATIONS, COPYRIGHTS, LICENSES AND
KNOW-HOW (INCLUDING TRADE SECRETS AND OTHER UNPATENTED AND/OR UNPATENTABLE
PROPRIETARY OR CONFIDENTIAL INFORMATION, SYSTEMS OR PROCEDURES) NECESSARY FOR
THE CONDUCT OF THEIR RESPECTIVE BUSINESSES; AND THE CONDUCT OF THEIR RESPECTIVE
BUSINESSES WILL NOT CONFLICT WITH, AND THE COMPANY AND ITS SUBSIDIARIES HAVE NOT
RECEIVED ANY NOTICE OF ANY CLAIM OF CONFLICT WITH, ANY SUCH RIGHTS OF OTHERS,
EXCEPT FOR SUCH CONFLICTS WHICH WOULD NOT, SINGULARLY OR IN THE AGGREGATE, HAVE
A MATERIAL ADVERSE EFFECT.


 


(X)  THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE IN
FEE SIMPLE TO, OR HAVE VALID RIGHTS TO LEASE OR OTHERWISE USE, ALL ITEMS OF REAL
AND PERSONAL PROPERTY WHICH ARE MATERIAL TO THE BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES TAKEN AS A WHOLE, IN EACH CASE FREE AND CLEAR OF ALL LIENS EXCEPT
(A) PERMITTED LIENS AND (B) SUCH AS (I) DO NOT MATERIALLY INTERFERE WITH THE USE
MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND ITS
SUBSIDIARIES OR (II) COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


(Y)  NO LABOR DISTURBANCE BY OR DISPUTE WITH THE EMPLOYEES GENERALLY OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES EXISTS OR, TO THE BEST KNOWLEDGE OF THE
COMPANY AND ITS SUBSIDIARIES, IS CONTEMPLATED OR THREATENED.


 


(Z)  THE STATISTICAL AND MARKET-RELATED DATA INCLUDED IN THE OFFERING MEMORANDUM
ARE BASED ON OR DERIVED FROM SOURCES, INCLUDING MANAGEMENT ESTIMATES, THAT THE
COMPANY BELIEVES TO BE RELIABLE.


 


(AA)  NO “PROHIBITED TRANSACTION” (AS DEFINED IN SECTION 406 OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, INCLUDING THE REGULATIONS
AND PUBLISHED INTERPRETATIONS THEREUNDER (“ERISA”), OR SECTION 4975 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”)) OR “ACCUMULATED FUNDING
DEFICIENCY” (AS DEFINED IN SECTION 302 OF ERISA) OR ANY OF THE EVENTS SET FORTH
IN SECTION 4043(B) OF ERISA (OTHER THAN EVENTS WITH RESPECT TO WHICH THE 30-DAY
NOTICE REQUIREMENT UNDER SECTION 4043 OF ERISA HAS BEEN WAIVED) HAS OCCURRED
WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; EACH SUCH EMPLOYEE BENEFIT PLAN IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH APPLICABLE LAW, INCLUDING ERISA AND THE CODE; THE COMPANY AND EACH
OF ITS SUBSIDIARIES HAVE NOT INCURRED AND DO NOT EXPECT TO INCUR MATERIAL
LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO THE TERMINATION OF, OR
WITHDRAWAL FROM, ANY PENSION PLAN FOR WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES WOULD HAVE ANY LIABILITY; AND EACH SUCH PENSION PLAN THAT IS
INTENDED TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE IS SO QUALIFIED IN ALL
MATERIAL RESPECTS AND NOTHING HAS OCCURRED, WHETHER BY ACTION OR BY FAILURE TO
ACT, WHICH COULD REASONABLY BE EXPECTED TO CAUSE THE LOSS OF SUCH QUALIFICATION.


 


(BB)  THERE HAS BEEN NO STORAGE, GENERATION, TRANSPORTATION, HANDLING,
TREATMENT, DISPOSAL, DISCHARGE, EMISSION OR OTHER RELEASE OF ANY KIND OF TOXIC
OR OTHER WASTES OR HAZARDOUS OR REGULATED SUBSTANCES BY, DUE TO OR CAUSED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES (OR, TO THE BEST KNOWLEDGE OF THE COMPANY AND
ITS SUBSIDIARIES, ANY OTHER ENTITY (INCLUDING ANY PREDECESSOR) FOR WHOSE ACTS OR
OMISSIONS THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR COULD REASONABLY BE
EXPECTED TO BE LIABLE) UPON ANY OF THE PROPERTY NOW


 


11

--------------------------------------------------------------------------------



 


OR PREVIOUSLY OWNED OR LEASED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR UPON
ANY OTHER PROPERTY, IN VIOLATION OF ANY STATUTE OR ANY ORDINANCE, RULE,
REGULATION, ORDER, JUDGMENT, DECREE OR PERMIT OR WHICH WOULD, UNDER ANY STATUTE
OR ANY ORDINANCE, RULE (INCLUDING RULE OF COMMON LAW), REGULATION, ORDER,
JUDGMENT, DECREE OR PERMIT, GIVE RISE TO ANY LIABILITY, EXCEPT FOR ANY VIOLATION
OR LIABILITY THAT COULD NOT REASONABLY BE EXPECTED TO HAVE, SINGULARLY OR IN THE
AGGREGATE WITH ALL SUCH VIOLATIONS AND LIABILITIES, A MATERIAL ADVERSE EFFECT;
AND THERE HAS BEEN NO DISPOSAL, DISCHARGE, EMISSION OR OTHER RELEASE OF ANY KIND
ONTO SUCH PROPERTY OR INTO THE ENVIRONMENT SURROUNDING SUCH PROPERTY OF ANY
TOXIC OR OTHER WASTES OR OTHER HAZARDOUS SUBSTANCES WITH RESPECT TO WHICH THE
COMPANY OR ANY OF THE NOTE GUARANTORS HAS KNOWLEDGE, EXCEPT FOR ANY SUCH
DISPOSAL, DISCHARGE, EMISSION OR OTHER RELEASE OF ANY KIND WHICH COULD NOT
REASONABLY BE EXPECTED TO HAVE, SINGULARLY OR IN THE AGGREGATE WITH ALL SUCH
DISCHARGES AND OTHER RELEASES, A MATERIAL ADVERSE EFFECT.


 


(CC)  NEITHER THE COMPANY NOR, TO THE BEST KNOWLEDGE OF THE COMPANY AND EACH OF
THE NOTE GUARANTORS, ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR OTHER PERSON
ASSOCIATED WITH OR ACTING ON BEHALF OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
HAS (I) USED ANY CORPORATE FUNDS FOR ANY UNLAWFUL CONTRIBUTION, GIFT,
ENTERTAINMENT OR OTHER UNLAWFUL EXPENSE RELATING TO POLITICAL ACTIVITY; (II)
MADE ANY DIRECT OR INDIRECT UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC
GOVERNMENT OFFICIAL OR EMPLOYEE FROM CORPORATE FUNDS; (III) VIOLATED OR IS IN
VIOLATION OF ANY PROVISION OF THE FOREIGN CORRUPT PRACTICES ACT OF 1977; OR (IV)
MADE ANY BRIBE, UNLAWFUL REBATE, PAYOFF, INFLUENCE PAYMENT, KICKBACK OR OTHER
UNLAWFUL PAYMENT.


 


(DD)  ON AND IMMEDIATELY AFTER THE CLOSING DATE, THE COMPANY (AFTER GIVING
EFFECT TO THE ISSUANCE OF THE NOTES AND THE APPLICATION OF THE NET PROCEEDS
THEREOF AS DESCRIBED IN THE OFFERING MEMORANDUM) WILL BE SOLVENT.  AS USED IN
THIS PARAGRAPH, THE TERM “SOLVENT” MEANS, WITH RESPECT TO A PARTICULAR DATE,
THAT ON SUCH DATE (I) THE PRESENT FAIR MARKET VALUE (OR PRESENT FAIR SALEABLE
VALUE) OF THE ASSETS OF THE COMPANY IS NOT LESS THAN THE TOTAL AMOUNT REQUIRED
TO PAY THE PROBABLE LIABILITIES OF THE COMPANY ON ITS TOTAL EXISTING DEBTS AND
LIABILITIES (INCLUDING CONTINGENT LIABILITIES) AS THEY BECOME ABSOLUTE AND
MATURED, (II) THE COMPANY IS ABLE TO REALIZE UPON ITS ASSETS AND PAY ITS DEBTS
AND OTHER LIABILITIES, CONTINGENT OBLIGATIONS AND COMMITMENTS AS THEY MATURE AND
BECOME DUE IN THE NORMAL COURSE OF BUSINESS, (III) ASSUMING THE SALE OF THE
NOTES AS CONTEMPLATED BY THIS AGREEMENT AND THE OFFERING MEMORANDUM, THE COMPANY
IS NOT INCURRING DEBTS OR LIABILITIES BEYOND ITS ABILITY TO PAY AS SUCH DEBTS
AND LIABILITIES MATURE AND (IV) THE COMPANY IS NOT ENGAGED IN ANY BUSINESS OR
TRANSACTION, AND IS NOT ABOUT TO ENGAGE IN ANY BUSINESS OR TRANSACTION, FOR
WHICH ITS PROPERTY WOULD CONSTITUTE UNREASONABLY SMALL CAPITAL AFTER GIVING DUE
CONSIDERATION TO THE PREVAILING PRACTICE IN THE INDUSTRY IN WHICH THE COMPANY IS
ENGAGED.  IN COMPUTING THE AMOUNT OF SUCH CONTINGENT LIABILITIES AT ANY TIME, IT
IS INTENDED THAT SUCH LIABILITIES WILL BE COMPUTED AT THE AMOUNT THAT, IN THE
LIGHT OF ALL THE FACTS AND CIRCUMSTANCES EXISTING AT SUCH TIME, REPRESENTS THE
AMOUNT THAT CAN REASONABLY BE EXPECTED TO BECOME AN ACTUAL OR MATURED LIABILITY.


 


(EE)  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES OWNS ANY “MARGIN
SECURITIES” AS THAT TERM IS DEFINED IN REGULATION U OF THE BOARD OF GOVERNORS OF
THE FEDERAL RESERVE SYSTEM (THE “FEDERAL RESERVE BOARD”), AND NONE OF THE
PROCEEDS OF THE


 


12

--------------------------------------------------------------------------------



 


SALE OF THE NOTES WILL BE USED, DIRECTLY OR INDIRECTLY, FOR THE PURPOSE OF
PURCHASING OR CARRYING ANY MARGIN SECURITY, FOR THE PURPOSE OF REDUCING OR
RETIRING ANY INDEBTEDNESS WHICH WAS ORIGINALLY INCURRED TO PURCHASE OR CARRY ANY
MARGIN SECURITY OR FOR ANY OTHER PURPOSE WHICH MIGHT CAUSE ANY OF THE NOTES TO
BE CONSIDERED A “PURPOSE CREDIT” WITHIN THE MEANINGS OF REGULATION T, U OR X OF
THE FEDERAL RESERVE BOARD.


 


(FF)  EXCEPT FOR THIS AGREEMENT, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
IS A PARTY TO ANY CONTRACT, AGREEMENT OR UNDERSTANDING WITH ANY PERSON THAT
WOULD GIVE RISE TO A VALID CLAIM AGAINST THE COMPANY OR THE INITIAL PURCHASERS
FOR A BROKERAGE COMMISSION, FINDER’S FEE OR LIKE PAYMENT IN CONNECTION WITH THE
OFFERING AND SALE OF THE NOTES.


 


(GG)  THE NOTES SATISFY THE ELIGIBILITY REQUIREMENTS OF RULE 144A(D)(3) UNDER
THE SECURITIES ACT.


 


(HH)  NEITHER THE COMPANY NOR ANY OF ITS AFFILIATES (PROVIDED THAT NO
REPRESENTATION IS MADE WITH RESPECT TO THE INITIAL PURCHASERS) HAS, DIRECTLY OR
THROUGH ANY AGENT, SOLD, OFFERED FOR SALE, SOLICITED OFFERS TO BUY OR OTHERWISE
NEGOTIATED IN RESPECT OF, ANY SECURITY (AS SUCH TERM IS DEFINED IN THE
SECURITIES ACT), WHICH IS OR WILL BE INTEGRATED WITH THE SALE OF THE NOTES IN A
MANNER THAT WOULD REQUIRE REGISTRATION OF THE NOTES UNDER THE SECURITIES ACT.


 


(II)  NONE OF THE COMPANY OR ANY OF ITS AFFILIATES OR ANY OTHER PERSON ACTING ON
ITS OR THEIR BEHALF (PROVIDED THAT NO REPRESENTATION IS MADE WITH RESPECT TO THE
INITIAL PURCHASERS OR ANY PERSON TO WHICH THE INITIAL PURCHASERS SELL NOTES
PURSUANT TO SECTION 2(E)) HAS ENGAGED, IN CONNECTION WITH THE OFFERING OF THE
NOTES, IN ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING WITHIN THE
MEANING OF RULE 502(C) UNDER THE SECURITIES ACT.


 


(JJ)  THERE ARE NO SECURITIES OF THE COMPANY REGISTERED UNDER SECTION 12 OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), OR LISTED ON A
NATIONAL SECURITIES EXCHANGE OR QUOTED IN A U.S. AUTOMATED INTER-DEALER
QUOTATION SYSTEM.


 


(KK)  NONE OF THE COMPANY OR ANY OF THE NOTE GUARANTORS HAS TAKEN OR WILL  TAKE,
DIRECTLY OR INDIRECTLY, ANY ACTION PROHIBITED BY REGULATION M UNDER THE EXCHANGE
ACT IN CONNECTION WITH THE OFFERING OF THE NOTES.


 


(LL)  NO FORWARD-LOOKING STATEMENT (WITHIN THE MEANING OF SECTION 27A OF THE
SECURITIES ACT AND SECTION 21E OF THE EXCHANGE ACT) CONTAINED IN THE PRELIMINARY
OFFERING MEMORANDUM OR THE OFFERING MEMORANDUM HAS BEEN MADE OR REAFFIRMED
WITHOUT A REASONABLE BASIS OR HAS BEEN DISCLOSED OTHER THAN IN GOOD FAITH.


 


(MM)  ASPEN INDUSTRIAL S.A. DE C.V. IS THE ONLY SUBSIDIARY WHICH IS A
SIGNIFICANT SUBSIDIARY OF THE COMPANY (AS DEFINED IN SECTION 1.02(W) OF
REGULATION S-X UNDER THE ACT).


 


(NN)  SINCE THE DATE AS OF WHICH INFORMATION IS GIVEN IN THE OFFERING
MEMORANDUM, EXCEPT AS OTHERWISE STATED THEREIN, (I) THERE HAS BEEN NO MATERIAL
ADVERSE


 


13

--------------------------------------------------------------------------------



 


CHANGE OR ANY DEVELOPMENT INVOLVING A PROSPECTIVE MATERIAL ADVERSE CHANGE IN THE
CONDITION, FINANCIAL OR OTHERWISE, OR IN THE EARNINGS, BUSINESS AFFAIRS,
MANAGEMENT OR BUSINESS PROSPECTS OF THE COMPANY OR ANY OF THE NOTE GUARANTORS,
WHETHER OR NOT ARISING IN THE ORDINARY COURSE OF BUSINESS, (II) NONE OF THE
COMPANY OR ANY OF THE NOTE GUARANTORS HAS INCURRED ANY MATERIAL LIABILITY OR
OBLIGATION, DIRECT OR CONTINGENT, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS,
(III) NONE OF THE COMPANY OR ANY OF THE NOTE GUARANTORS HAS ENTERED INTO ANY
MATERIAL TRANSACTION OTHER THAN IN THE ORDINARY COURSE OF BUSINESS AND (IV)
THERE HAS NOT BEEN ANY MATERIAL CHANGE IN THE LONG-TERM DEBT OF THE COMPANY OR
ANY OF THE NOTE GUARANTORS, OR ANY DIVIDEND OR DISTRIBUTION OF ANY KIND
DECLARED, PAID OR MADE BY THE COMPANY OR ANY OF THE NOTE GUARANTORS ON ANY CLASS
OF THEIR RESPECTIVE CAPITAL STOCK.


 


(OO)  NOTHING HAS COME TO THE ATTENTION OF THE COMPANY THAT HAS CAUSED THE
COMPANY TO BELIEVE THAT THE STATISTICAL AND MARKET-RELATED DATA INCLUDED IN THE
PRELIMINARY OFFERING MEMORANDUM AND THE OFFERING MEMORANDUM ARE NOT BASED ON OR
DERIVED FROM SOURCES THAT ARE RELIABLE AND ACCURATE IN ALL MATERIAL RESPECTS.


 


2.  PURCHASE AND RESALE OF THE NOTES.  (A)  ON THE BASIS OF THE REPRESENTATIONS,
WARRANTIES AND AGREEMENTS CONTAINED HEREIN, AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE COMPANY AGREES TO ISSUE AND SELL TO EACH OF THE
INITIAL PURCHASERS, SEVERALLY AND NOT JOINTLY, AND EACH OF THE INITIAL
PURCHASERS AGREES, SEVERALLY AND NOT JOINTLY, TO PURCHASE FROM THE COMPANY, THE
PRINCIPAL AMOUNT AT MATURITY OF NOTES SET FORTH OPPOSITE THE NAME OF SUCH
INITIAL PURCHASER ON SCHEDULE 1 HERETO AT A PURCHASE PRICE EQUAL TO 71.97% OF
THE PRINCIPAL AMOUNT AT MATURITY THEREOF.  THE COMPANY SHALL NOT BE OBLIGATED TO
DELIVER ANY OF THE NOTES EXCEPT UPON PAYMENT FOR ALL OF THE NOTES TO BE
PURCHASED AS PROVIDED HEREIN.


 


(B)  THE INITIAL PURCHASERS HAVE ADVISED THE COMPANY THAT THEY PROPOSE TO OFFER
THE NOTES FOR RESALE UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH
HEREIN AND IN THE OFFERING MEMORANDUM.  EACH INITIAL PURCHASER, SEVERALLY AND
NOT JOINTLY, REPRESENTS, WARRANTS AND AGREES THAT (I) IT IS A QUALIFIED
INSTITUTIONAL BUYER AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT, (II) IT IS
PURCHASING THE NOTES PURSUANT TO A PRIVATE SALE EXEMPT FROM REGISTRATION UNDER
THE SECURITIES ACT, (III) IT HAS NOT SOLICITED OFFERS FOR, OR OFFERED OR SOLD,
AND WILL NOT SOLICIT OFFERS FOR, OR OFFER OR SELL, THE NOTES BY MEANS OF ANY
FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING WITHIN THE MEANING OF RULE
502(C) OF REGULATION D UNDER THE SECURITIES ACT (“REGULATION D”) OR IN ANY
MANNER INVOLVING A PUBLIC OFFERING WITHIN THE MEANING OF SECTION 4(2) OF THE
SECURITIES ACT, (IV) IT HAS SOLICITED AND WILL SOLICIT OFFERS FOR THE NOTES ONLY
FROM, AND HAS OFFERED OR SOLD AND WILL OFFER, SELL OR DELIVER THE NOTES, AS PART
OF THEIR INITIAL OFFERING, ONLY (X) TO PERSONS WHOM IT REASONABLY BELIEVES TO BE
QUALIFIED INSTITUTIONAL BUYERS (“QUALIFIED INSTITUTIONAL BUYERS”), AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), OR IF ANY SUCH PERSON IS
BUYING FOR ONE OR MORE INSTITUTIONAL ACCOUNTS FOR WHICH SUCH PERSON IS ACTING AS
FIDUCIARY OR AGENT, ONLY WHEN SUCH PERSON HAS REPRESENTED TO IT THAT EACH SUCH
ACCOUNT IS A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE HAS BEEN GIVEN THAT
SUCH SALE OR DELIVERY IS BEING MADE IN RELIANCE ON RULE 144A AND IN EACH CASE,
IN TRANSACTIONS IN ACCORDANCE WITH RULE 144A OR (Y) IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN ANNEX B HERETO AND (V) IT HAS AND WILL COMPLY WITH THE
APPLICABLE PROVISIONS SET FORTH UNDER “TRANSFER RESTRICTIONS” AND “PLAN OF
DISTRIBUTION” IN THE OFFERING MEMORANDUM.


 


14

--------------------------------------------------------------------------------



 


(C)  EACH INITIAL PURCHASER, SEVERALLY AND NOT JOINTLY, AGREES THAT, PRIOR TO OR
SIMULTANEOUSLY WITH THE CONFIRMATION OF SALE BY SUCH INITIAL PURCHASER TO ANY
PURCHASER OF ANY OF THE NOTES PURCHASED BY SUCH INITIAL PURCHASER FROM THE
COMPANY PURSUANT HERETO, SUCH INITIAL PURCHASER SHALL FURNISH TO THAT PURCHASER
A COPY OF THE OFFERING MEMORANDUM (AND ANY AMENDMENT OR SUPPLEMENT THERETO THAT
THE COMPANY SHALL HAVE FURNISHED TO SUCH INITIAL PURCHASER PRIOR TO THE DATE OF
SUCH CONFIRMATION OF SALE).


 


(D)  EACH INITIAL PURCHASER ACKNOWLEDGES AND AGREES THAT THE COMPANY AND, FOR
PURPOSES OF THE OPINIONS TO BE DELIVERED TO THE INITIAL PURCHASERS PURSUANT TO
SECTIONS 5(D) AND (E), COUNSEL FOR THE COMPANY AND FOR THE INITIAL PURCHASERS,
RESPECTIVELY, MAY RELY UPON THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES
OF THE INITIAL PURCHASERS AND THEIR COMPLIANCE WITH THEIR AGREEMENTS CONTAINED
IN THIS SECTION 2, AND EACH INITIAL PURCHASER HEREBY CONSENTS TO SUCH RELIANCE.


 


(E)  THE COMPANY AND EACH OF THE NOTE GUARANTORS ACKNOWLEDGES AND AGREES THAT
THE INITIAL PURCHASERS MAY SELL NOTES TO OR THROUGH ANY AFFILIATE OF AN INITIAL
PURCHASER, WHICH SHALL HAVE REPRESENTED, WARRANTED AND AGREED TO COMPLY WITH THE
PROVISIONS OF THIS SECTION 2, AND THAT ANY SUCH AFFILIATE MAY SELL NOTES
PURCHASED BY IT TO OR THROUGH AN INITIAL PURCHASER.


 


3.  DELIVERY OF AND PAYMENT FOR THE NOTES.  (A)  DELIVERY OF AND PAYMENT FOR THE
NOTES SHALL BE MADE AT THE OFFICES OF CRAVATH, SWAINE & MOORE LLP, NEW YORK, NEW
YORK, OR AT SUCH OTHER PLACE AS SHALL BE AGREED UPON BY THE INITIAL PURCHASERS
AND THE COMPANY, AT 10:00 A.M., NEW YORK CITY TIME, ON FEBRUARY 17, 2004 OR AT
SUCH OTHER TIME OR DATE, NOT LATER THAN SEVEN FULL BUSINESS DAYS THEREAFTER, AS
SHALL BE AGREED UPON BY THE INITIAL PURCHASERS AND THE COMPANY (SUCH DATE AND
TIME OF PAYMENT AND DELIVERY BEING REFERRED TO HEREIN AS THE “CLOSING DATE”).


 


(B)  ON THE CLOSING DATE, PAYMENT OF THE PURCHASE PRICE FOR THE NOTES SHALL BE
MADE TO THE COMPANY BY WIRE OR BOOK-ENTRY TRANSFER OF SAME-DAY FUNDS TO SUCH
ACCOUNT OR ACCOUNTS AS THE COMPANY SHALL SPECIFY PRIOR TO THE CLOSING DATE OR BY
SUCH OTHER MEANS AS THE PARTIES HERETO SHALL AGREE PRIOR TO THE CLOSING DATE
AGAINST DELIVERY TO THE INITIAL PURCHASERS OF THE CERTIFICATES EVIDENCING THE
NOTES.  TIME SHALL BE OF THE ESSENCE, AND DELIVERY AT THE TIME AND PLACE
SPECIFIED PURSUANT TO THIS AGREEMENT IS A FURTHER CONDITION OF THE OBLIGATIONS
OF THE INITIAL PURCHASERS HEREUNDER.  UPON DELIVERY, THE NOTES SHALL BE IN
GLOBAL FORM, REGISTERED IN SUCH NAMES AND IN SUCH DENOMINATIONS AS JPMORGAN ON
BEHALF OF THE INITIAL PURCHASERS SHALL HAVE REQUESTED IN WRITING NOT LESS THAN
TWO FULL BUSINESS DAYS PRIOR TO THE CLOSING DATE.  THE COMPANY AGREES TO MAKE
ONE OR MORE GLOBAL CERTIFICATES EVIDENCING THE NOTES AVAILABLE FOR INSPECTION BY
JPMORGAN ON BEHALF OF THE INITIAL PURCHASERS IN NEW YORK, NEW YORK AT LEAST 24
HOURS PRIOR TO THE CLOSING DATE.


 


4.  FURTHER AGREEMENTS OF THE COMPANY AND THE NOTE GUARANTORS.  THE COMPANY AND
EACH OF THE NOTE GUARANTORS AGREE WITH EACH OF THE SEVERAL INITIAL PURCHASERS:


 


(A)  TO ADVISE THE INITIAL PURCHASERS PROMPTLY AND, IF REQUESTED, CONFIRM SUCH
ADVICE IN WRITING, OF THE HAPPENING OF ANY EVENT WHICH MAKES ANY STATEMENT OF A
MATERIAL FACT MADE IN THE OFFERING MEMORANDUM UNTRUE OR WHICH REQUIRES THE
MAKING OF ANY ADDITIONS TO OR CHANGES IN THE OFFERING MEMORANDUM (AS AMENDED OR
SUPPLEMENTED FROM


 


15

--------------------------------------------------------------------------------



 


TIME TO TIME) IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; TO ADVISE THE INITIAL
PURCHASERS PROMPTLY OF ANY ORDER PREVENTING OR SUSPENDING THE USE OF THE
PRELIMINARY OFFERING MEMORANDUM OR THE OFFERING MEMORANDUM, OF ANY SUSPENSION OF
THE QUALIFICATION OF THE NOTES FOR OFFERING OR SALE IN ANY JURISDICTION AND OF
THE INITIATION OR THREATENING OF ANY PROCEEDING FOR ANY SUCH PURPOSE; AND TO USE
ITS REASONABLE BEST EFFORTS TO PREVENT THE ISSUANCE OF ANY SUCH ORDER PREVENTING
OR SUSPENDING THE USE OF THE PRELIMINARY OFFERING MEMORANDUM OR THE OFFERING
MEMORANDUM OR SUSPENDING ANY SUCH QUALIFICATION AND, IF ANY SUCH SUSPENSION IS
ISSUED, TO OBTAIN THE LIFTING THEREOF AT THE EARLIEST POSSIBLE TIME;


 


(B)  TO FURNISH PROMPTLY TO EACH OF THE INITIAL PURCHASERS AND COUNSEL FOR THE
INITIAL PURCHASERS, WITHOUT CHARGE, AS MANY COPIES OF THE PRELIMINARY OFFERING
MEMORANDUM AND THE OFFERING MEMORANDUM (AND ANY AMENDMENTS OR SUPPLEMENTS
THERETO) AS MAY BE REASONABLY REQUESTED;


 


(C)  PRIOR TO MAKING ANY AMENDMENT OR SUPPLEMENT TO THE OFFERING MEMORANDUM, TO
FURNISH A COPY THEREOF TO EACH OF THE INITIAL PURCHASERS AND COUNSEL FOR THE
INITIAL PURCHASERS AND NOT TO EFFECT ANY SUCH AMENDMENT OR SUPPLEMENT TO WHICH
THE INITIAL PURCHASERS SHALL REASONABLY OBJECT BY NOTICE TO THE COMPANY AFTER A
REASONABLE PERIOD TO REVIEW, UNLESS IN THE OPINION OF COUNSEL TO THE COMPANY
SUCH AMENDMENT OR SUPPLEMENT IS REQUIRED BY LAW;


 


(D)  IF, AT ANY TIME PRIOR TO COMPLETION OF THE RESALE OF THE NOTES BY THE
INITIAL PURCHASERS, ANY EVENT SHALL OCCUR OR CONDITION EXIST AS A RESULT OF
WHICH IT IS NECESSARY, IN THE OPINION OF COUNSEL FOR THE INITIAL PURCHASERS OR
COUNSEL FOR THE COMPANY, TO AMEND OR SUPPLEMENT THE OFFERING MEMORANDUM IN ORDER
THAT THE OFFERING MEMORANDUM WILL NOT INCLUDE AN UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES EXISTING AT THE TIME IT IS DELIVERED
TO A PURCHASER, NOT MISLEADING, OR IF IT IS NECESSARY TO AMEND OR SUPPLEMENT THE
OFFERING MEMORANDUM TO COMPLY WITH APPLICABLE LAW, TO PROMPTLY PREPARE SUCH
AMENDMENT OR SUPPLEMENT AS MAY BE NECESSARY TO CORRECT SUCH UNTRUE STATEMENT OR
OMISSION OR SO THAT THE OFFERING MEMORANDUM, AS SO AMENDED OR SUPPLEMENTED, WILL
COMPLY WITH APPLICABLE LAW;


 


(E)  IF THE COMPANY IS NO LONGER THEN SUBJECT TO AND IN COMPLIANCE WITH
SECTION 13 OR 15(D) OF THE EXCHANGE ACT, AND THE NOTES ARE “RESTRICTED
SECURITIES” WITHIN THE MEANING OF RULE 144(A)(3) UNDER THE SECURITIES ACT, TO
FURNISH TO HOLDERS OF THE NOTES AND PROSPECTIVE PURCHASERS OF THE NOTES
DESIGNATED BY SUCH HOLDERS, UPON REQUEST OF SUCH HOLDERS OR SUCH PROSPECTIVE
PURCHASERS, THE INFORMATION REQUIRED TO BE DELIVERED PURSUANT TO RULE 144A(D)(4)
UNDER THE SECURITIES ACT FOR SO LONG AS THE NOTES ARE OUTSTANDING (THE FOREGOING
AGREEMENT BEING FOR THE BENEFIT OF THE HOLDERS FROM TIME TO TIME OF THE NOTES
AND PROSPECTIVE PURCHASERS OF THE NOTES DESIGNATED BY SUCH HOLDERS);


 


(F)  TO PROMPTLY TAKE FROM TIME TO TIME SUCH ACTIONS AS THE INITIAL PURCHASERS
MAY REASONABLY REQUEST TO QUALIFY THE NOTES FOR OFFERING AND SALE UNDER THE
SECURITIES OR BLUE SKY LAWS OF SUCH UNITED STATES JURISDICTIONS AS THE INITIAL
PURCHASERS MAY DESIGNATE AND TO CONTINUE SUCH QUALIFICATIONS IN EFFECT FOR SO
LONG AS REQUIRED FOR THE RESALE OF THE NOTES;


 


16

--------------------------------------------------------------------------------



 


PROVIDED THAT THE COMPANY AND ITS SUBSIDIARIES SHALL NOT BE OBLIGATED TO QUALIFY
AS FOREIGN CORPORATIONS IN ANY JURISDICTION IN WHICH THEY ARE NOT SO QUALIFIED
OR TO FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY JURISDICTION;


 


(G)  TO ASSIST THE INITIAL PURCHASERS IN ARRANGING FOR THE NOTES TO BE
DESIGNATED PRIVATE OFFERINGS, RESALES AND TRADING THROUGH AUTOMATED LINKAGES
(“PORTAL”) MARKET SECURITIES IN ACCORDANCE WITH THE RULES AND REGULATIONS
ADOPTED BY THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. (“NASD”)
RELATING TO TRADING IN THE PORTAL MARKET AND FOR THE NOTES TO BE ELIGIBLE FOR
CLEARANCE AND SETTLEMENT THROUGH THE DEPOSITORY TRUST COMPANY (“DTC”);


 


(H)  NOT TO, AND TO CAUSE ITS AFFILIATES (OTHER THAN THE INITIAL PURCHASERS OR
ANY PERSON TO WHICH THE INITIAL PURCHASERS SELL NOTES PURSUANT TO SECTION 2(E),
AS TO WHOM THE COMPANY AND THE NOTE GUARANTORS MAKE NO COVENANT) NOT TO, SELL,
OFFER FOR SALE OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY
SECURITY (AS SUCH TERM IS DEFINED IN THE SECURITIES ACT) WHICH COULD BE
INTEGRATED WITH THE SALE OF THE NOTES IN A MANNER WHICH WOULD REQUIRE
REGISTRATION OF THE NOTES UNDER THE SECURITIES ACT;


 


(I)  EXCEPT FOLLOWING THE EFFECTIVENESS OF THE EXCHANGE OFFER REGISTRATION
STATEMENT OR THE SHELF REGISTRATION STATEMENT, AS THE CASE MAY BE, NOT TO, AND
TO CAUSE ITS AFFILIATES NOT TO, AND NOT TO AUTHORIZE OR KNOWINGLY PERMIT ANY
PERSON ACTING ON THEIR BEHALF TO, SOLICIT ANY OFFER TO BUY OR OFFER TO SELL THE
NOTES BY MEANS OF ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING WITHIN
THE MEANING OF REGULATION D OR IN ANY MANNER INVOLVING A PUBLIC OFFERING WITHIN
THE MEANING OF SECTION 4(2) OF THE SECURITIES ACT; AND NOT TO OFFER, SELL,
CONTRACT TO SELL OR OTHERWISE DISPOSE OF, DIRECTLY OR INDIRECTLY, ANY SECURITIES
UNDER CIRCUMSTANCES WHERE SUCH OFFER, SALE, CONTRACT OR DISPOSITION WOULD CAUSE
THE EXEMPTION AFFORDED BY SECTION 4(2) OF THE SECURITIES ACT TO CEASE TO BE
APPLICABLE TO THE OFFERING AND SALE OF THE NOTES AS CONTEMPLATED BY THIS
AGREEMENT AND THE OFFERING MEMORANDUM; PROVIDED, HOWEVER, THAT THE COMPANY AND
THE NOTE GUARANTORS DO NOT COVENANT PURSUANT TO THIS PARAGRAPH (I) WITH RESPECT
TO THE INITIAL PURCHASERS OR ANY PERSON TO WHICH THE INITIAL PURCHASERS SELL
NOTES PURSUANT TO SECTION 2(E);


 


(J)  FOR A PERIOD OF 90 DAYS FROM THE DATE OF THE OFFERING MEMORANDUM AND EXCEPT
AS CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT, NOT TO OFFER FOR SALE,
SELL, CONTRACT TO SELL OR OTHERWISE DISPOSE OF, DIRECTLY OR INDIRECTLY, OR FILE
A REGISTRATION STATEMENT FOR, OR ANNOUNCE ANY OFFER, SALE, CONTRACT FOR SALE OF
OR OTHER DISPOSITION OF ANY DEBT SECURITIES ISSUED OR GUARANTEED BY THE COMPANY
OR THE NOTE GUARANTORS OR ANY OF THEIR SUBSIDIARIES (OTHER THAN THE NOTES AND
THE EXCHANGE NOTES) WITHOUT THE PRIOR WRITTEN CONSENT OF JPMORGAN; PROVIDED,
THAT THE FILING OF ONE OR MORE POST-EFFECTIVE AMENDMENTS TO THE COMPANY’S
REGISTRATION STATEMENT COVERING MARKET-MAKING ACTIVITIES BY JPMORGAN RELATING TO
THE COMPANY’S 11L % SENIOR SECURED NOTES DUE 2009 AND THE COMPANY’S 13% SENIOR
SUBORDINATED NOTES DUE 2010 IS EXPRESSLY PERMITTED;


 


(K)  DURING THE PERIOD FROM THE CLOSING DATE UNTIL TWO YEARS AFTER THE CLOSING
DATE, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INITIAL PURCHASERS, NOT TO, AND
TO CAUSE ITS AFFILIATES (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT) NOT
TO, RESELL ANY OF THE NOTES


 


17

--------------------------------------------------------------------------------



 


THAT HAVE BEEN REACQUIRED BY THEM OTHER THAN TO THE COMPANY, EXCEPT FOR NOTES
PURCHASED BY THE COMPANY OR ANY OF ITS AFFILIATES AND RESOLD IN A TRANSACTION
REGISTERED UNDER THE SECURITIES ACT AND EXCEPT FOR THE NOTES AND EXCHANGE NOTES
PURCHASED AND RESOLD BY JPMORGAN IN CONNECTION WITH ITS MARKET MAKING
ACTIVITIES, IF ANY;


 


(L)  NOT TO, FOR A PERIOD OF TWO YEARS FOLLOWING THE CLOSING DATE, BE OR BECOME,
OR BE OR BECOME OWNED BY, AN OPEN-END INVESTMENT COMPANY, UNIT INVESTMENT TRUST
OR FACE-AMOUNT CERTIFICATE COMPANY THAT IS OR IS REQUIRED TO BE REGISTERED UNDER
SECTION 8 OF THE INVESTMENT COMPANY ACT, AND TO NOT BE OR BECOME, OR BE OR
BECOME OWNED BY, A CLOSED-END INVESTMENT COMPANY REQUIRED TO BE REGISTERED, BUT
NOT REGISTERED THEREUNDER;


 


(M)  IN CONNECTION WITH THE OFFERING OF THE NOTES, UNTIL JPMORGAN ON BEHALF OF
THE INITIAL PURCHASERS SHALL HAVE NOTIFIED THE COMPANY OF THE COMPLETION OF THE
RESALE OF THE NOTES, NOT TO, AND TO CAUSE ITS AFFILIATED PURCHASERS (AS DEFINED
IN REGULATION M UNDER THE EXCHANGE ACT) NOT TO, EITHER ALONE OR WITH ONE OR MORE
OTHER PERSONS, BID FOR OR PURCHASE, FOR ANY ACCOUNT IN WHICH IT OR ANY OF ITS
AFFILIATED PURCHASERS HAS A BENEFICIAL INTEREST, ANY NOTES, OR ATTEMPT TO INDUCE
ANY PERSON TO PURCHASE ANY NOTES; AND NOT TO, AND TO CAUSE ITS AFFILIATED
PURCHASERS NOT TO, MAKE BIDS OR PURCHASE FOR THE PURPOSE OF CREATING ACTUAL, OR
APPARENT, ACTIVE TRADING IN OR OF RAISING THE PRICE OF THE NOTES; PROVIDED,
HOWEVER, THAT THE COMPANY AND THE NOTE GUARANTORS DO NOT COVENANT PURSUANT TO
THIS PARAGRAPH (M) WITH RESPECT TO THE INITIAL PURCHASERS OR ANY PERSON TO WHICH
THE INITIAL PURCHASERS SELL NOTES PURSUANT TO SECTION 2(E);


 


(N)  IN CONNECTION WITH THE OFFERING OF THE NOTES, TO MAKE ITS OFFICERS,
EMPLOYEES, INDEPENDENT ACCOUNTANTS AND LEGAL COUNSEL REASONABLY AVAILABLE UPON
REQUEST BY THE INITIAL PURCHASERS;


 


(O)  TO DO AND PERFORM ALL THINGS REQUIRED TO BE DONE AND PERFORMED BY IT UNDER
THIS AGREEMENT THAT ARE WITHIN ITS CONTROL PRIOR TO OR AFTER THE CLOSING DATE,
AND TO USE ITS COMMERCIALLY REASONABLE BEST EFFORTS TO SATISFY ALL CONDITIONS
PRECEDENT ON ITS PART TO THE DELIVERY OF THE NOTES;


 


(P)  TO NOT TAKE ANY ACTION PRIOR TO THE EXECUTION AND DELIVERY OF THE INDENTURE
WHICH, IF TAKEN AFTER SUCH EXECUTION AND DELIVERY, WOULD HAVE VIOLATED ANY OF
THE COVENANTS CONTAINED IN THE INDENTURE;


 


(Q)  TO NOT TAKE ANY ACTION PRIOR TO THE CLOSING DATE WHICH WOULD REQUIRE THE
OFFERING MEMORANDUM TO BE AMENDED OR SUPPLEMENTED PURSUANT TO SECTION 4(D)
WITHOUT THE PRIOR WRITTEN CONSENT OF THE INITIAL PURCHASERS, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD;


 


(R)  PRIOR TO THE CLOSING DATE, NOT TO ISSUE ANY PRESS RELEASE OR OTHER
COMMUNICATION DIRECTLY OR INDIRECTLY OR HOLD ANY PRESS CONFERENCE WITH RESPECT
TO THE COMPANY, ITS CONDITION, FINANCIAL OR OTHERWISE, OR EARNINGS, BUSINESS
AFFAIRS OR BUSINESS PROSPECTS (EXCEPT FOR ROUTINE ORAL MARKETING COMMUNICATIONS
IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH THE PAST PRACTICES OF THE
COMPANY AND OF WHICH THE INITIAL PURCHASERS ARE NOTIFIED), WITHOUT THE PRIOR
WRITTEN CONSENT OF THE INITIAL PURCHASERS, UNLESS


 


18

--------------------------------------------------------------------------------



 


IN THE JUDGMENT OF THE COMPANY AND ITS COUNSEL, AND AFTER NOTIFICATION TO THE
INITIAL PURCHASERS, SUCH PRESS RELEASE OR COMMUNICATION IS REQUIRED BY LAW; AND


 


(S)  TO APPLY THE NET PROCEEDS FROM THE SALE OF THE NOTES AS SET FORTH IN THE
OFFERING MEMORANDUM UNDER THE HEADING “USE OF PROCEEDS”.


 


5.  CONDITIONS TO INITIAL PURCHASERS’ OBLIGATIONS.  THE RESPECTIVE OBLIGATIONS
OF THE SEVERAL INITIAL PURCHASERS HEREUNDER ARE SUBJECT TO THE ACCURACY, ON AND
AS OF THE DATE HEREOF AND THE CLOSING DATE, OF THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY AND EACH OF THE NOTE GUARANTORS CONTAINED HEREIN, TO
THE ACCURACY OF THE STATEMENTS OF THE COMPANY AND EACH OF THE NOTE GUARANTORS
AND THEIR RESPECTIVE OFFICERS MADE IN ANY CERTIFICATES DELIVERED PURSUANT
HERETO, TO THE PERFORMANCE BY THE COMPANY AND EACH OF THE NOTE GUARANTORS OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER, AND TO EACH OF THE FOLLOWING ADDITIONAL
TERMS AND CONDITIONS:


 


(A)  THE OFFERING MEMORANDUM (AND ANY AMENDMENTS OR SUPPLEMENTS THERETO) SHALL
HAVE BEEN PRINTED AND COPIES DISTRIBUTED TO THE INITIAL PURCHASERS AS PROMPTLY
AS PRACTICABLE ON OR FOLLOWING THE DATE OF THIS AGREEMENT OR AT SUCH OTHER DATE
AND TIME AS TO WHICH THE INITIAL PURCHASERS MAY AGREE; AND NO STOP ORDER
SUSPENDING THE SALE OF THE NOTES IN ANY JURISDICTION SHALL HAVE BEEN ISSUED AND
NO PROCEEDING FOR THAT PURPOSE SHALL HAVE BEEN COMMENCED OR SHALL BE PENDING OR
THREATENED.


 


(B)  NONE OF THE INITIAL PURCHASERS SHALL HAVE DISCOVERED AND DISCLOSED TO THE
COMPANY ON OR PRIOR TO THE CLOSING DATE THAT THE OFFERING MEMORANDUM OR ANY
AMENDMENT OR SUPPLEMENT THERETO CONTAINS AN UNTRUE STATEMENT OF A FACT WHICH, IN
THE OPINION OF COUNSEL FOR THE INITIAL PURCHASERS, IS MATERIAL OR OMITS TO STATE
ANY FACT WHICH, IN THE OPINION OF SUCH COUNSEL, IS MATERIAL AND IS REQUIRED TO
BE STATED THEREIN OR IS NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(C)  ALL REQUISITE PROCEEDINGS AND OTHER LEGAL MATTERS INCIDENT TO THE
AUTHORIZATION, FORM AND VALIDITY OF EACH OF THE TRANSACTION DOCUMENTS AND THE
OFFERING MEMORANDUM, AND ALL OTHER LEGAL MATTERS RELATING TO THE TRANSACTION
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY, SHALL BE REASONABLY
SATISFACTORY IN ALL MATERIAL RESPECTS TO THE INITIAL PURCHASERS, AND THE COMPANY
SHALL HAVE FURNISHED TO THE INITIAL PURCHASERS ALL DOCUMENTS AND INFORMATION
THAT THE INITIAL  PURCHASERS OR THEIR COUNSEL MAY REASONABLY REQUEST TO ENABLE
THEM TO PASS UPON SUCH MATTERS.


 


(D)  EACH OF SONNENSCHEIN NATH & ROSENTHAL LLP AND STOEL RIVES LLP SHALL HAVE
FURNISHED TO THE INITIAL PURCHASERS ITS WRITTEN OPINION, AS COUNSEL TO THE
COMPANY, ADDRESSED TO THE INITIAL PURCHASERS AND DATED THE CLOSING DATE, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE INITIAL PURCHASERS.


 


(E)  THE INITIAL PURCHASERS SHALL HAVE RECEIVED FROM CRAVATH, SWAINE & MOORE
LLP, COUNSEL FOR THE INITIAL PURCHASERS, SUCH OPINION OR OPINIONS, DATED THE
CLOSING DATE, WITH RESPECT TO SUCH MATTERS AS THE INITIAL PURCHASERS MAY
REASONABLY REQUIRE, AND THE COMPANY SHALL HAVE FURNISHED TO SUCH COUNSEL SUCH
DOCUMENTS AND INFORMATION AS THEY REQUEST FOR THE PURPOSE OF ENABLING THEM TO
PASS UPON SUCH MATTERS.


 


19

--------------------------------------------------------------------------------



 


(F)  EACH OF THE FOLLOWING LEGAL COUNSEL SHALL HAVE FURNISHED TO THE INITIAL
PURCHASERS ITS RESPECTIVE WRITTEN OPINION, AS SPECIAL COUNSEL TO THE COMPANY,
ADDRESSED TO THE INITIAL PURCHASERS AND DATED THE CLOSING DATE, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE INITIAL PURCHASERS: (I) POTTER ANDERSON
& CORROON, LLP AS SPECIAL COUNSEL IN THE STATE OF DELAWARE; (II) BAKER &
DANIELS,  AS SPECIAL COUNSEL IN THE STATE OF INDIANA; (III) WYATT, TARRANT &
COMBS, AS SPECIAL COUNSEL IN THE STATE OF KENTUCKY; (IV) RIEMER & BRAUNSTEIN
LLP, AS SPECIAL COUNSEL IN THE STATE OF MASSACHUSETTS; (V) MCAFEE & TAFT, A
PROFESSIONAL CORPORATION, AS SPECIAL COUNSEL IN THE STATE OF OKLAHOMA; (VI)
EDWARDS & ANGELL,  AS SPECIAL COUNSEL IN THE STATE OF RHODE ISLAND; (VII) WYATT,
TARRANT & COMBS, AS SPECIAL COUNSEL IN THE STATE OF TENNESSEE; (VIII) HUNTON &
WILLIAMS, AS SPECIAL COUNSEL IN THE STATE OF VIRGINIA; (IX) PERKINS COIE LLP, AS
SPECIAL COUNSEL IN THE STATE OF WASHINGTON;  (X) QUARLES & BRADY LLP, AS SPECIAL
COUNSEL IN THE STATE OF WISCONSIN, (XI) FASKEN MARTINEAU DUMOULIN LLP, AS
SPECIAL CANADIAN COUNSEL AND (XII) STEWART MCKELVEY STIRLING SCALES, AS SPECIAL
NOVA SCOTIA COUNSEL.


 


(G)  THE COMPANY SHALL HAVE FURNISHED TO THE INITIAL PURCHASERS A LETTER
(“INITIAL LETTER”) FROM ERNST & YOUNG LLP, ADDRESSED TO THE INITIAL PURCHASERS
AND DATED THE DATE HEREOF, IN FORM AND SUBSTANCE SATISFACTORY TO THE INITIAL
PURCHASERS, CONTAINING STATEMENTS AND INFORMATION OF THE TYPE CUSTOMARILY
INCLUDED IN ACCOUNTANTS’ “COMFORT LETTERS” TO UNDERWRITERS WITH RESPECT  TO THE
FINANCIAL STATEMENTS AND CERTAIN FINANCIAL INFORMATION CONTAINED IN THE OFFERING
MEMORANDUM; PROVIDED, HOWEVER, THAT TO THE EXTENT THAT ERNST & YOUNG LLP IS NOT
ABLE TO ADDRESS ANY OF THE FOREGOING MATTERS DUE TO THE FACT THAT THEY BECAME
THE COMPANY’S ACCOUNTANTS IN 2002, SUCH MATTERS MAY BE ADDRESSED IN A LETTER
(THE “COMPANY INITIAL LETTER”) FROM BRIAN E. JOHNSON, EXECUTIVE VICE PRESIDENT
AND CHIEF FINANCIAL OFFICER OF THE COMPANY, AND GEFF PERERA, SENIOR VICE
PRESIDENT AND CORPORATE CONTROLLER OF THE COMPANY, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE INITIAL PURCHASERS.


 


(H)  THE COMPANY SHALL HAVE FURNISHED TO THE INITIAL PURCHASERS A LETTER (THE
“BRING-DOWN LETTER”) OF ERNST & YOUNG LLP, ADDRESSED TO THE INITIAL PURCHASERS
AND DATED THE CLOSING DATE (I) CONFIRMING THAT THEY ARE INDEPENDENT PUBLIC
ACCOUNTANTS WITH RESPECT TO THE COMPANY AND ITS SUBSIDIARIES WITHIN THE MEANING
OF RULE 101 OF THE CODE OF PROFESSIONAL CONDUCT OF THE AICPA AND ITS
INTERPRETATIONS AND RULINGS THEREUNDER, (II) STATING, AS OF THE DATE OF THE
BRING-DOWN LETTER (OR, WITH RESPECT TO MATTERS INVOLVING CHANGES OR DEVELOPMENTS
SINCE THE RESPECTIVE DATES AS OF WHICH SPECIFIED FINANCIAL INFORMATION IS GIVEN
IN THE OFFERING MEMORANDUM, AS OF A DATE NOT MORE THAN THREE BUSINESS DAYS PRIOR
TO THE DATE OF THE BRING-DOWN LETTER), THAT THE CONCLUSIONS AND FINDINGS OF SUCH
ACCOUNTANTS WITH RESPECT TO THE FINANCIAL INFORMATION AND OTHER MATTERS COVERED
BY ITS INITIAL LETTER ARE ACCURATE AND (III) CONFIRMING IN ALL MATERIAL RESPECTS
THE CONCLUSIONS AND FINDINGS SET FORTH IN ITS INITIAL LETTER.  IN ADDITION, THE
COMPANY SHALL HAVE FURNISHED TO THE INITIAL PURCHASERS A  LETTER (THE “COMPANY
BRING-DOWN LETTER”) OF BRIAN E. JOHNSON AND GEFF PERERA, ADDRESSED TO THE
INITIAL PURCHASERS AND DATED THE CLOSING DATE (I) STATING, AS OF THE DATE OF THE
COMPANY BRING-DOWN LETTER, THAT THE CONCLUSIONS AND FINDINGS OF MR. JOHNSON AND
MR. PERERA WITH RESPECT TO THE FINANCIAL INFORMATION AND OTHER MATTERS COVERED
BY THE COMPANY INITIAL LETTER ARE ACCURATE AND (II) CONFIRMING IN ALL MATERIAL
RESPECTS THE CONCLUSIONS AND FINDINGS SET FORTH IN THE COMPANY INITIAL LETTER.


 


20

--------------------------------------------------------------------------------



 


(I)  THE COMPANY AND EACH OF THE NOTE GUARANTORS SHALL HAVE FURNISHED TO THE
INITIAL PURCHASERS A CERTIFICATE, DATED THE CLOSING DATE, OF THEIR RESPECTIVE 
CHIEF EXECUTIVE OFFICERS  AND THEIR RESPECTIVE CHIEF FINANCIAL OFFICERS STATING
THAT (A) SUCH OFFICERS HAVE CAREFULLY EXAMINED THE OFFERING MEMORANDUM, (B) IN
THEIR OPINION, THE OFFERING MEMORANDUM, AS OF ITS DATE, DID NOT INCLUDE ANY
UNTRUE STATEMENT OF A MATERIAL FACT AND DID NOT OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING, AND SINCE THE DATE OF THE OFFERING MEMORANDUM, NO EVENT HAS OCCURRED
WHICH SHOULD HAVE BEEN SET FORTH IN A SUPPLEMENT OR AMENDMENT TO THE OFFERING
MEMORANDUM SO THAT THE OFFERING MEMORANDUM (AS SO AMENDED OR SUPPLEMENTED) WOULD
NOT INCLUDE ANY UNTRUE STATEMENT OF A MATERIAL FACT AND WOULD NOT OMIT TO STATE
A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING, (C) AS OF THE CLOSING DATE, THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY OR THE PARTICULAR NOTE GUARANTOR, AS APPLICABLE, IN
THIS AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, THE COMPANY OR THE
PARTICULAR NOTE GUARANTOR, AS APPLICABLE,  HAS COMPLIED WITH ALL AGREEMENTS AND
SATISFIED ALL CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED HEREUNDER ON
OR PRIOR TO THE CLOSING DATE AND (D) WITH RESPECT TO OFFICERS OF THE COMPANY
ONLY, SUBSEQUENT TO THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS CONTAINED
IN THE OFFERING MEMORANDUM, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
FINANCIAL POSITION OR RESULTS OF OPERATIONS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OR ANY CHANGE, OR ANY DEVELOPMENT INVOLVING A PROSPECTIVE CHANGE,
IN OR AFFECTING THE CONDITION (FINANCIAL OR OTHERWISE), RESULTS OF OPERATIONS,
BUSINESS OR PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE.


 


(J)  THE INITIAL PURCHASERS SHALL HAVE RECEIVED COUNTERPARTS OF THE REGISTRATION
RIGHTS AGREEMENT WHICH SHALL HAVE BEEN EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF THE COMPANY AND EACH OF THE NOTE GUARANTORS.


 


(K)  THE INDENTURE SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY,
THE NOTE GUARANTORS AND THE TRUSTEE, AND THE NOTES SHALL HAVE BEEN DULY EXECUTED
AND DELIVERED BY THE COMPANY AND DULY AUTHENTICATED BY THE TRUSTEE.


 


(L)  THE NOTES SHALL HAVE BEEN APPROVED BY THE NASD FOR TRADING IN THE PORTAL
MARKET AND SHALL BE ELIGIBLE FOR CLEARANCE AND SETTLEMENT THROUGH DTC.


 


(M)  IF ANY EVENT SHALL HAVE OCCURRED THAT REQUIRES THE COMPANY UNDER
SECTION 4(D) TO PREPARE AN AMENDMENT OR SUPPLEMENT TO THE OFFERING MEMORANDUM,
SUCH AMENDMENT OR SUPPLEMENT SHALL HAVE BEEN PREPARED, THE INITIAL PURCHASERS
SHALL HAVE BEEN GIVEN A REASONABLE OPPORTUNITY TO COMMENT THEREON, AND COPIES
THEREOF SHALL HAVE BEEN DELIVERED TO THE INITIAL PURCHASERS REASONABLY IN
ADVANCE OF THE CLOSING DATE.


 


(N)  THERE SHALL NOT HAVE OCCURRED ANY INVALIDATION OF RULE 144A UNDER THE
SECURITIES ACT BY ANY COURT OR ANY WITHDRAWAL OR PROPOSED WITHDRAWAL OF ANY RULE
OR REGULATION UNDER THE SECURITIES ACT OR THE EXCHANGE ACT BY THE COMMISSION OR
ANY AMENDMENT OR PROPOSED AMENDMENT THEREOF BY THE COMMISSION WHICH IN THE
JUDGMENT OF


 


21

--------------------------------------------------------------------------------



 


THE INITIAL PURCHASERS WOULD MATERIALLY IMPAIR THE ABILITY OF THE INITIAL
PURCHASERS TO PURCHASE, HOLD OR EFFECT RESALES OF THE NOTES AS CONTEMPLATED
HEREBY.


 


(O)  EXCEPT AS DESCRIBED IN THE OFFERING MEMORANDUM (EXCLUSIVE OF ANY AMENDMENT
OR SUPPLEMENT THERETO), SUBSEQUENT TO THE EXECUTION AND DELIVERY OF THIS
AGREEMENT OR, IF EARLIER, THE DATES AS OF WHICH INFORMATION IS GIVEN IN THE
OFFERING MEMORANDUM, THERE SHALL NOT HAVE BEEN ANY CHANGE IN THE LONG-TERM DEBT
OR ANY CHANGE, OR ANY DEVELOPMENT INVOLVING A PROSPECTIVE CHANGE, IN OR
AFFECTING THE CONDITION (FINANCIAL OR OTHERWISE), RESULTS OF OPERATIONS,
BUSINESS OR PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE, THE
EFFECT OF WHICH, IN ANY SUCH CASE DESCRIBED ABOVE, IS, IN THE JUDGMENT OF THE
INITIAL PURCHASERS, SO MATERIAL AND ADVERSE AS TO MAKE IT IMPRACTICABLE OR
INADVISABLE TO PROCEED WITH THE SALE OR DELIVERY OF THE NOTES ON THE TERMS AND
IN THE MANNER CONTEMPLATED BY THIS AGREEMENT AND THE OFFERING MEMORANDUM
(EXCLUSIVE OF ANY AMENDMENT OR SUPPLEMENT THERETO).


 


(P)  NO ACTION SHALL HAVE BEEN TAKEN AND NO STATUTE, RULE, REGULATION OR ORDER
SHALL HAVE BEEN ENACTED, ADOPTED OR ISSUED BY ANY GOVERNMENTAL AGENCY OR BODY
WHICH WOULD, AS OF THE CLOSING DATE, PREVENT THE ISSUANCE OR SALE OF THE NOTES;
AND NO INJUNCTION, RESTRAINING ORDER OR ORDER OF ANY OTHER NATURE BY ANY FEDERAL
OR STATE COURT OF COMPETENT JURISDICTION SHALL HAVE BEEN ISSUED AS OF THE
CLOSING DATE WHICH WOULD PREVENT THE ISSUANCE OR SALE OF THE NOTES.


 


(Q)  SUBSEQUENT TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT (I) NO
DOWNGRADING SHALL HAVE OCCURRED IN THE RATING ACCORDED THE NOTES OR ANY OF THE
COMPANY’S OTHER DEBT SECURITIES BY ANY “NATIONALLY RECOGNIZED STATISTICAL RATING
ORGANIZATION”, AS SUCH TERM IS DEFINED BY THE COMMISSION FOR PURPOSES OF RULE
436(G)(2) OF THE RULES AND REGULATIONS OF THE COMMISSION UNDER THE SECURITIES
ACT AND (II) NO SUCH ORGANIZATION SHALL HAVE PUBLICLY ANNOUNCED THAT IT HAS
UNDER SURVEILLANCE OR REVIEW (OTHER THAN AN ANNOUNCEMENT WITH POSITIVE
IMPLICATIONS OF A POSSIBLE UPGRADING), ITS RATING OF THE NOTES OR ANY OF THE
COMPANY’S OTHER DEBT SECURITIES OR PREFERRED STOCK.


 


(R)  SUBSEQUENT TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT THERE SHALL NOT
HAVE OCCURRED ANY OF THE FOLLOWING: (I) TRADING IN SECURITIES GENERALLY ON THE
NEW YORK STOCK EXCHANGE, THE AMERICAN STOCK EXCHANGE OR THE OVER-THE-COUNTER
MARKET SHALL HAVE BEEN SUSPENDED OR LIMITED, OR MINIMUM PRICES SHALL HAVE BEEN
ESTABLISHED ON ANY SUCH EXCHANGE OR MARKET BY THE COMMISSION, BY ANY SUCH
EXCHANGE OR BY ANY OTHER REGULATORY BODY OR GOVERNMENTAL AUTHORITY HAVING
JURISDICTION, OR TRADING IN ANY SECURITIES OF THE COMPANY ON ANY EXCHANGE OR IN
THE OVER-THE-COUNTER MARKET SHALL HAVE BEEN SUSPENDED OR (II) ANY MORATORIUM ON
COMMERCIAL BANKING ACTIVITIES SHALL HAVE BEEN DECLARED BY FEDERAL OR NEW YORK
STATE AUTHORITIES OR (III) AN OUTBREAK OR ESCALATION OF HOSTILITIES OR A
DECLARATION BY THE UNITED STATES OF A NATIONAL EMERGENCY OR WAR OR (IV) ANY
CALAMITY OR CRISIS, EITHER WITHIN OR OUTSIDE THE UNITED STATES OR A MATERIAL
ADVERSE CHANGE IN GENERAL ECONOMIC, POLITICAL OR FINANCIAL CONDITIONS (OR THE
EFFECT OF INTERNATIONAL CONDITIONS ON THE FINANCIAL MARKETS IN THE UNITED STATES
SHALL BE SUCH) THE EFFECT OF WHICH, IN THE CASE OF THIS CLAUSE (IV), IS, IN THE
JUDGMENT OF THE INITIAL PURCHASERS, SO MATERIAL AND ADVERSE AS TO MAKE IT
IMPRACTICABLE OR INADVISABLE TO PROCEED WITH THE OFFER, SALE OR THE DELIVERY OF
THE


 


22

--------------------------------------------------------------------------------



 


NOTES ON THE TERMS AND IN THE MANNER CONTEMPLATED BY THIS AGREEMENT AND IN THE
OFFERING MEMORANDUM (EXCLUSIVE OF ANY AMENDMENT OR SUPPLEMENT THERETO).


 


(S)  ON THE CLOSING DATE, THE FOLLOWING DOCUMENTS AND INSTRUMENTS RELATING TO
SUBSTANTIALLY ALL OF THE COMMON COLLATERAL SHALL HAVE BEEN DELIVERED TO THE
INITIAL PURCHASERS:  A COPY OF THE FINANCING STATEMENTS AND SUCH OTHER
INSTRUMENTS AS ARE  NECESSARY TO PERFECT THE LIEN OF, AND THE SECURITY INTERESTS
TO BE CREATED BY, THE SECURITY DOCUMENTS.


 


(T)  THE INITIAL PURCHASERS SHALL HAVE RECEIVED IN RESPECT OF THE MORTGAGES
DELIVERED PURSUANT TO SECTION 5(S), A MORTGAGEE’S TITLE POLICY OF TITLE
INSURANCE OR MARKED-UP TITLE COMMITMENT FOR SUCH INSURANCE.  SUCH POLICY OR
TITLE COMMITMENT SHALL (I) BE IN AN AMOUNT EQUAL TO THE AMOUNT OF TITLE
INSURANCE COVERAGE PROVIDED TO THE LENDERS IN RESPECT OF THEIR SECURITY INTEREST
IN THE PROPERTIES COVERED BY SUCH MORTGAGES; (II) INSURE THAT THE MORTGAGES
INSURED THEREBY CREATE A VALID SECOND LIEN ON THE PROPERTY COVERED BY SUCH
MORTGAGE, FREE AND CLEAR OF ALL LIENS, DEFECTS AND ENCUMBRANCES OTHER THAN
PERMITTED LIENS; (III) NAME THE COLLATERAL AGENT, FOR THE BENEFIT OF THE HOLDERS
OF THE NOTES, AS THE INSURED THEREUNDER; (IV) BE IN THE FORM OF ALTA LOAN
POLICY-1992; AND (V) CONTAIN SUCH ENDORSEMENTS AND EFFECTIVE COVERAGE AS
CONTAINED IN THE TITLE INSURANCE POLICIES DELIVERED IN CONNECTION WITH THE
CREDIT AGREEMENT.


 


(U)  ON OR PRIOR TO THE CLOSING DATE, JPMORGAN SHALL HAVE RECEIVED THE RESULTS
OF LIEN SEARCHES, CONDUCTED BY A SEARCH SERVICE REASONABLY SATISFACTORY TO
JPMORGAN, AND JPMORGAN SHALL BE SATISFIED THAT NO LIENS ARE OUTSTANDING ON THE
PROPERTY OR ASSETS OF THE COMPANY AND THE NOTE GUARANTORS, OTHER THAN ANY SUCH
LIENS (I) WHICH CONSTITUTE PERMITTED LIENS OR (II) AS TO WHICH JPMORGAN HAS
RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT EVIDENCING THE TERMINATION
OF SUCH LIENS.


 


(V)  ON OR PRIOR TO THE CLOSING DATE, A COPY OF EACH OF THE DULY EXECUTED
SECURITY DOCUMENTS SHALL HAVE BEEN DELIVERED TO THE INITIAL PURCHASERS.


 


(W)  THE INITIAL FUNDING UNDER THE CREDIT AGREEMENT SHALL HAVE BEEN CONSUMMATED
CONTEMPORANEOUSLY WITH THE ISSUANCE OF THE NOTES ON THE TERMS DESCRIBED IN THE
OFFERING MEMORANDUM.


 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 


6.  TERMINATION.  THE OBLIGATIONS OF THE INITIAL PURCHASERS HEREUNDER MAY BE
TERMINATED BY THE INITIAL PURCHASERS, IN THEIR ABSOLUTE DISCRETION, BY NOTICE
GIVEN TO AND RECEIVED BY THE COMPANY PRIOR TO DELIVERY OF AND PAYMENT FOR THE
NOTES IF, PRIOR TO THAT TIME, ANY OF THE EVENTS DESCRIBED IN SECTION 5(N), (O),
(P) (Q) OR (R) SHALL HAVE OCCURRED AND BE CONTINUING.


 


7.  DEFAULTING INITIAL PURCHASERS.  (A)  IF, ON THE CLOSING DATE, ANY INITIAL
PURCHASER DEFAULTS IN THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT,
THE NON-DEFAULTING INITIAL PURCHASER MAY MAKE ARRANGEMENTS FOR THE PURCHASE OF
THE NOTES WHICH SUCH DEFAULTING INITIAL PURCHASER AGREED BUT FAILED TO PURCHASE
BY OTHER PERSONS SATISFACTORY TO THE COMPANY AND THE


 


23

--------------------------------------------------------------------------------



 


NON-DEFAULTING INITIAL PURCHASER, BUT IF NO SUCH ARRANGEMENTS ARE MADE WITHIN 36
HOURS AFTER SUCH DEFAULT, THIS AGREEMENT SHALL TERMINATE WITHOUT LIABILITY ON
THE PART OF THE NON-DEFAULTING INITIAL PURCHASER OR THE COMPANY, EXCEPT THAT THE
COMPANY AND THE NOTE GUARANTORS WILL CONTINUE TO BE LIABLE FOR THE PAYMENT OF
EXPENSES TO THE EXTENT SET FORTH IN SECTIONS 8 AND 12 AND EXCEPT THAT THE
PROVISIONS OF SECTIONS 9 AND 10 SHALL NOT TERMINATE AND SHALL REMAIN IN EFFECT.
AS USED IN THIS AGREEMENT, THE TERM “INITIAL PURCHASERS” INCLUDES, FOR ALL
PURPOSES OF THIS AGREEMENT UNLESS THE CONTEXT OTHERWISE REQUIRES, ANY PARTY NOT
LISTED IN SCHEDULE 1 HERETO THAT, PURSUANT TO THIS SECTION 7, PURCHASES NOTES
WHICH A DEFAULTING INITIAL PURCHASER AGREED BUT FAILED TO PURCHASE.


 


(B)  NOTHING CONTAINED HEREIN SHALL RELIEVE A DEFAULTING INITIAL PURCHASER OF
ANY LIABILITY IT MAY HAVE TO THE COMPANY OR ANY NON-DEFAULTING INITIAL PURCHASER
FOR DAMAGES CAUSED BY ITS DEFAULT. IF OTHER PERSONS ARE OBLIGATED OR AGREE TO
PURCHASE THE NOTES OF A DEFAULTING INITIAL PURCHASER, EITHER THE NON-DEFAULTING
INITIAL PURCHASERS OR THE COMPANY MAY POSTPONE THE CLOSING DATE FOR UP TO SEVEN
FULL BUSINESS DAYS IN ORDER TO EFFECT ANY CHANGES THAT IN THE OPINION OF COUNSEL
FOR THE COMPANY OR COUNSEL FOR THE INITIAL PURCHASERS MAY BE NECESSARY IN THE
OFFERING MEMORANDUM OR IN ANY OTHER DOCUMENT OR ARRANGEMENT, AND THE COMPANY
AGREES TO PROMPTLY PREPARE ANY AMENDMENT OR SUPPLEMENT TO THE OFFERING
MEMORANDUM THAT EFFECTS ANY SUCH CHANGES.


 


8.  REIMBURSEMENT OF INITIAL PURCHASERS’ EXPENSES.  IF (A) THIS AGREEMENT SHALL
HAVE BEEN TERMINATED PURSUANT TO SECTION 6, (B) THE COMPANY SHALL FAIL TO TENDER
THE NOTES FOR DELIVERY TO THE INITIAL PURCHASERS (UNLESS THE INITIAL PURCHASERS
HAD FAILED TO COMPLY WITH THEIR REPRESENTATIONS, WARRANTIES AND AGREEMENTS SET
FORTH IN SECTION 2 HEREOF) OR (C) THE INITIAL PURCHASERS SHALL DECLINE TO
PURCHASE THE NOTES FOR ANY REASON PERMITTED UNDER THIS AGREEMENT, THE COMPANY
AND THE NOTE GUARANTORS SHALL REIMBURSE THE INITIAL PURCHASERS FOR SUCH
OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE FEES AND DISBURSEMENTS OF COUNSEL)
AS SHALL HAVE BEEN REASONABLY INCURRED BY THE INITIAL PURCHASERS IN CONNECTION
WITH THIS AGREEMENT AND THE PROPOSED PURCHASE AND RESALE OF THE NOTES.


 


9.  INDEMNIFICATION.  (A)  THE COMPANY AND EACH OF THE NOTE GUARANTORS SHALL
JOINTLY AND SEVERALLY INDEMNIFY AND HOLD HARMLESS EACH INITIAL PURCHASER, ITS
AFFILIATES, THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES AND
AGENTS, AND EACH PERSON, IF ANY, WHO CONTROLS ANY INITIAL PURCHASER WITHIN THE
MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT (COLLECTIVELY REFERRED TO FOR
PURPOSES OF THIS SECTION 9(A) AND SECTION 10 AS AN INITIAL PURCHASER), FROM AND
AGAINST ANY LOSS, CLAIM, DAMAGE OR LIABILITY, JOINT OR SEVERAL, OR ANY ACTION IN
RESPECT THEREOF (INCLUDING, WITHOUT LIMITATION, ANY LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION RELATING TO PURCHASES AND SALES OF THE NOTES), TO WHICH THAT
INITIAL PURCHASER MAY BECOME SUBJECT, WHETHER COMMENCED OR THREATENED, UNDER THE
SECURITIES ACT, THE EXCHANGE ACT, ANY OTHER FEDERAL OR STATE STATUTORY LAW OR
REGULATION, AT COMMON LAW OR OTHERWISE, INSOFAR AS SUCH LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION ARISES OUT OF, OR IS BASED UPON, (I) ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE PRELIMINARY
OFFERING MEMORANDUM OR THE OFFERING MEMORANDUM OR IN ANY AMENDMENT OR SUPPLEMENT
THERETO OR IN ANY INFORMATION PROVIDED BY THE COMPANY PURSUANT TO SECTION 4(E)
OR (II) THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING, AND SHALL REIMBURSE EACH INITIAL PURCHASER PROMPTLY UPON DEMAND FOR
ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY THAT INITIAL PURCHASER IN
CONNECTION WITH INVESTIGATING OR DEFENDING OR PREPARING TO DEFEND


 


24

--------------------------------------------------------------------------------



 


AGAINST OR APPEARING AS A THIRD PARTY WITNESS IN CONNECTION WITH ANY SUCH LOSS,
CLAIM, DAMAGE, LIABILITY OR ACTION AS SUCH EXPENSES ARE INCURRED; PROVIDED,
HOWEVER, THAT THE COMPANY AND THE NOTE GUARANTORS SHALL NOT BE LIABLE IN ANY
SUCH CASE TO THE EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION
ARISES OUT OF, OR IS BASED UPON, AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT
IN OR OMISSION OR ALLEGED OMISSION FROM ANY OF SUCH DOCUMENTS IN RELIANCE UPON
AND IN CONFORMITY WITH ANY INITIAL PURCHASERS’ INFORMATION; AND PROVIDED,
FURTHER, THAT WITH RESPECT TO ANY SUCH UNTRUE STATEMENT IN OR OMISSION FROM THE
PRELIMINARY OFFERING MEMORANDUM, THE INDEMNITY AGREEMENT CONTAINED IN THIS
SECTION 9(A) SHALL NOT INURE TO THE BENEFIT OF ANY SUCH INITIAL PURCHASER TO THE
EXTENT THAT THE SALE TO THE PERSON ASSERTING ANY SUCH LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION WAS AN INITIAL RESALE BY SUCH INITIAL PURCHASER AND ANY SUCH
LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION OF OR WITH RESPECT TO SUCH INITIAL
PURCHASER RESULTS FROM THE FACT THAT BOTH (A) TO THE EXTENT REQUIRED BY
APPLICABLE LAW, A COPY OF THE OFFERING MEMORANDUM WAS NOT SENT OR GIVEN TO SUCH
PERSON AT OR PRIOR TO THE WRITTEN CONFIRMATION OF THE SALE OF SUCH NOTES TO SUCH
PERSON AND (B) THE UNTRUE STATEMENT IN OR OMISSION FROM THE PRELIMINARY OFFERING
MEMORANDUM WAS CORRECTED IN THE OFFERING MEMORANDUM UNLESS, IN EITHER CASE, SUCH
FAILURE TO DELIVER THE OFFERING MEMORANDUM WAS A RESULT OF NON-COMPLIANCE BY THE
COMPANY WITH SECTION 4(B).


 


(B)  EACH INITIAL PURCHASER, SEVERALLY AND NOT JOINTLY, SHALL INDEMNIFY AND HOLD
HARMLESS THE COMPANY, ITS AFFILIATES (OTHER THAN AN INITIAL PURCHASER TO THE
EXTENT IT WOULD BE DEEMED AN AFFILIATE), THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, REPRESENTATIVES AND AGENTS, AND EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT
(COLLECTIVELY REFERRED TO FOR PURPOSES OF THIS SECTION 9(B) AND SECTION 10 AS
THE COMPANY), FROM AND AGAINST ANY LOSS, CLAIM, DAMAGE OR LIABILITY, JOINT OR
SEVERAL, OR ANY ACTION IN RESPECT THEREOF, TO WHICH THE COMPANY MAY BECOME
SUBJECT, WHETHER COMMENCED OR THREATENED, UNDER THE SECURITIES ACT, THE EXCHANGE
ACT, ANY OTHER FEDERAL OR STATE STATUTORY LAW OR REGULATION, AT COMMON LAW OR
OTHERWISE, INSOFAR AS SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION ARISES OUT
OF, OR IS BASED UPON, (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN THE PRELIMINARY OFFERING MEMORANDUM OR THE OFFERING
MEMORANDUM OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR (II) THE OMISSION OR
ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, BUT IN EACH CASE ONLY
TO THE EXTENT THAT THE UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION
OR ALLEGED OMISSION WAS MADE IN RELIANCE UPON AND IN CONFORMITY WITH ANY INITIAL
PURCHASERS’ INFORMATION PROVIDED BY SUCH INITIAL PURCHASER, AND SHALL REIMBURSE
THE COMPANY FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY THE COMPANY
IN CONNECTION WITH INVESTIGATING OR DEFENDING OR PREPARING TO DEFEND AGAINST OR
APPEARING AS A THIRD PARTY WITNESS IN CONNECTION WITH ANY SUCH LOSS, CLAIM,
DAMAGE, LIABILITY OR ACTION AS SUCH EXPENSES ARE INCURRED.


 


(C)  PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION 9 OF
NOTICE OF ANY CLAIM OR THE COMMENCEMENT OF ANY ACTION, THE INDEMNIFIED PARTY
SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING
PARTY PURSUANT TO SECTION 9(A) OR 9(B), NOTIFY THE INDEMNIFYING PARTY IN WRITING
OF THE CLAIM OR THE COMMENCEMENT OF THAT ACTION; PROVIDED, HOWEVER, THAT THE
FAILURE TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY
WHICH IT MAY HAVE UNDER THIS SECTION 9 EXCEPT TO THE EXTENT THAT IT HAS BEEN
MATERIALLY PREJUDICED (THROUGH THE FORFEITURE OF SUBSTANTIVE RIGHTS OR DEFENSES)
BY SUCH FAILURE; AND, PROVIDED, FURTHER, THAT THE FAILURE TO NOTIFY THE
INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY WHICH IT MAY HAVE TO
AN INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS SECTION 9.  IF ANY


 


25

--------------------------------------------------------------------------------



 


SUCH CLAIM OR ACTION SHALL BE BROUGHT AGAINST AN INDEMNIFIED PARTY, AND IT SHALL
NOTIFY THE INDEMNIFYING PARTY THEREOF, THE INDEMNIFYING PARTY SHALL BE ENTITLED
TO PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT WISHES, JOINTLY WITH ANY OTHER
SIMILARLY NOTIFIED INDEMNIFYING PARTY, TO ASSUME THE DEFENSE THEREOF WITH
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY.  AFTER NOTICE FROM THE
INDEMNIFYING PARTY TO THE INDEMNIFIED PARTY OF ITS ELECTION TO ASSUME THE
DEFENSE OF SUCH CLAIM OR ACTION, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO
THE INDEMNIFIED PARTY UNDER THIS SECTION 9 FOR ANY LEGAL OR OTHER EXPENSES
SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE
THEREOF OTHER THAN REASONABLE COSTS OF INVESTIGATION; PROVIDED, HOWEVER, THAT AN
INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY ITS OWN COUNSEL IN ANY SUCH
ACTION, BUT THE FEES, EXPENSES AND OTHER CHARGES OF SUCH COUNSEL FOR THE
INDEMNIFIED PARTY WILL BE AT THE EXPENSE OF SUCH INDEMNIFIED PARTY UNLESS (1)
THE EMPLOYMENT OF COUNSEL BY THE INDEMNIFIED PARTY HAS BEEN AUTHORIZED IN
WRITING BY THE INDEMNIFYING PARTY, (2) THE INDEMNIFIED PARTY HAS REASONABLY
CONCLUDED (BASED UPON ADVICE OF COUNSEL TO THE INDEMNIFIED PARTY) THAT THERE MAY
BE LEGAL DEFENSES AVAILABLE TO IT OR OTHER INDEMNIFIED PARTIES THAT ARE
DIFFERENT FROM OR IN ADDITION TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY, (3)
A CONFLICT OR POTENTIAL CONFLICT EXISTS (BASED UPON ADVICE OF COUNSEL TO THE
INDEMNIFIED PARTY) BETWEEN THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY (IN
WHICH CASE THE INDEMNIFYING PARTY WILL NOT HAVE THE RIGHT TO DIRECT THE DEFENSE
OF SUCH ACTION ON BEHALF OF THE INDEMNIFIED PARTY) OR (4) THE INDEMNIFYING PARTY
HAS NOT IN FACT EMPLOYED COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED
PARTY TO ASSUME THE DEFENSE OF SUCH ACTION WITHIN A REASONABLE TIME AFTER
RECEIVING NOTICE OF THE COMMENCEMENT OF THE ACTION, IN EACH OF WHICH CASES THE
REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF COUNSEL WILL BE AT THE
EXPENSE OF THE INDEMNIFYING PARTY OR PARTIES.  IT IS UNDERSTOOD THAT THE
INDEMNIFYING PARTY OR PARTIES SHALL NOT, IN CONNECTION WITH ANY PROCEEDING OR
RELATED PROCEEDINGS IN THE SAME JURISDICTION, BE LIABLE FOR THE REASONABLE FEES,
DISBURSEMENTS AND OTHER CHARGES OF MORE THAN ONE SEPARATE FIRM OF ATTORNEYS (IN
ADDITION TO ANY LOCAL COUNSEL) AT ANY ONE TIME FOR ALL SUCH INDEMNIFIED PARTY OR
PARTIES.  EACH INDEMNIFIED PARTY, AS A CONDITION OF THE INDEMNITY AGREEMENTS
CONTAINED IN SECTIONS 9(A) AND 9(B), SHALL USE ALL REASONABLE EFFORTS TO
COOPERATE WITH THE INDEMNIFYING PARTY IN THE DEFENSE OF ANY SUCH ACTION OR
CLAIM.  NO INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH
ACTION EFFECTED WITHOUT ITS WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD), BUT IF SETTLED WITH ITS WRITTEN CONSENT OR IF THERE BE A
FINAL JUDGMENT FOR THE PLAINTIFF IN ANY SUCH ACTION, THE INDEMNIFYING PARTY
AGREES TO INDEMNIFY AND HOLD HARMLESS ANY INDEMNIFIED PARTY FROM AND AGAINST ANY
LOSS OR LIABILITY BY REASON OF SUCH SETTLEMENT OR JUDGMENT.  NO INDEMNIFYING
PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD), EFFECT ANY SETTLEMENT OF ANY
PENDING OR THREATENED PROCEEDING IN RESPECT OF WHICH ANY INDEMNIFIED PARTY IS OR
COULD HAVE BEEN A PARTY AND INDEMNITY COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH
INDEMNIFIED PARTY UNLESS SUCH SETTLEMENT INCLUDES AN UNCONDITIONAL RELEASE OF
SUCH INDEMNIFIED PARTY FROM ALL LIABILITY ON CLAIMS THAT ARE THE SUBJECT MATTER
OF SUCH PROCEEDING.


 

The obligations of the Company, the Note Guarantors and the Initial Purchasers
in this Section 9 and in Section 10 are in addition to any other liability that
the Company, the Note Guarantors or the Initial Purchasers, as the case may be,
may otherwise have, including in respect of any breaches of representations,
warranties and agreements made herein by any such party.

 


10.  CONTRIBUTION.  IF THE INDEMNIFICATION PROVIDED FOR IN SECTION 9 IS
UNAVAILABLE OR INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY UNDER
SECTION 9(A) OR 9(B), THEN EACH INDEMNIFYING PARTY SHALL, IN LIEU OF
INDEMNIFYING SUCH INDEMNIFIED PARTY, CONTRIBUTE TO THE


 


26

--------------------------------------------------------------------------------



 


AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS,
CLAIM, DAMAGE OR LIABILITY, OR ACTION IN RESPECT THEREOF, (I) IN SUCH PROPORTION
AS SHALL BE APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE COMPANY
AND THE NOTE GUARANTORS ON THE ONE HAND AND THE INITIAL PURCHASERS ON THE OTHER
FROM THE OFFERING OF THE NOTES OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I)
ABOVE IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE
TO REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED TO IN CLAUSE (I) ABOVE BUT
ALSO THE RELATIVE FAULT OF THE COMPANY AND THE NOTE GUARANTORS ON THE ONE HAND
AND THE INITIAL PURCHASERS ON THE OTHER WITH RESPECT TO THE STATEMENTS OR
OMISSIONS THAT RESULTED IN SUCH LOSS, CLAIM, DAMAGE OR LIABILITY, OR ACTION IN
RESPECT THEREOF, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE
RELATIVE BENEFITS RECEIVED BY THE COMPANY AND THE NOTE GUARANTORS ON THE ONE
HAND AND THE INITIAL PURCHASERS ON THE OTHER WITH RESPECT TO SUCH OFFERING SHALL
BE DEEMED TO BE IN THE SAME PROPORTION AS THE TOTAL NET PROCEEDS FROM THE
OFFERING OF THE NOTES PURCHASED UNDER THIS AGREEMENT (BEFORE DEDUCTING EXPENSES)
RECEIVED BY OR ON BEHALF OF THE COMPANY AND THE NOTE GUARANTORS, ON THE ONE
HAND, AND THE TOTAL DISCOUNTS AND COMMISSIONS RECEIVED BY THE INITIAL PURCHASERS
WITH RESPECT TO THE NOTES PURCHASED UNDER THIS AGREEMENT, ON THE OTHER, BEAR TO
THE TOTAL GROSS PROCEEDS FROM THE SALE OF THE NOTES UNDER THIS AGREEMENT.  THE
RELATIVE FAULT SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER
THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE OMISSION OR
ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO THE COMPANY OR INFORMATION
SUPPLIED BY THE COMPANY AND THE NOTE GUARANTORS ON THE ONE HAND OR TO ANY
INITIAL PURCHASERS’ INFORMATION ON THE OTHER, THE INTENT OF THE PARTIES AND
THEIR RELATIVE KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR
PREVENT SUCH UNTRUE STATEMENT OR OMISSION.  THE COMPANY, THE NOTE GUARANTORS AND
THE INITIAL PURCHASERS AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF
CONTRIBUTIONS PURSUANT TO THIS SECTION 10 WERE TO BE DETERMINED BY PRO RATA
ALLOCATION (EVEN IF THE INITIAL PURCHASERS WERE TREATED AS ONE ENTITY FOR SUCH
PURPOSE) OR BY ANY OTHER METHOD OF ALLOCATION THAT DOES NOT TAKE INTO ACCOUNT
THE EQUITABLE CONSIDERATIONS REFERRED TO HEREIN.  THE AMOUNT PAID OR PAYABLE BY
AN INDEMNIFIED PARTY AS A RESULT OF THE LOSS, CLAIM, DAMAGE OR LIABILITY, OR
ACTION IN RESPECT THEREOF, REFERRED TO ABOVE IN THIS SECTION 10 SHALL BE DEEMED
TO INCLUDE, FOR PURPOSES OF THIS SECTION 10, ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING
OR DEFENDING OR PREPARING TO DEFEND ANY SUCH ACTION OR CLAIM.  NOTWITHSTANDING
THE PROVISIONS OF THIS SECTION 10, NO INITIAL PURCHASER SHALL BE REQUIRED TO
CONTRIBUTE ANY AMOUNT IN EXCESS OF THE AMOUNT BY WHICH THE TOTAL DISCOUNTS AND
COMMISSIONS RECEIVED BY SUCH INITIAL PURCHASER WITH RESPECT TO THE NOTES
PURCHASED BY IT UNDER THIS AGREEMENT EXCEEDS THE AMOUNT OF ANY DAMAGES WHICH
SUCH INITIAL PURCHASER HAS OTHERWISE PAID OR BECOME LIABLE TO PAY BY REASON OF
ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION.  NO
PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF
SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY
PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.


 

The Initial Purchasers’ obligations to contribute as provided in this Section 10
are several in proportion to their respective purchase obligations and not
joint.

 


11.  PERSONS ENTITLED TO BENEFIT OF AGREEMENT.  THIS AGREEMENT SHALL INURE TO
THE BENEFIT OF AND BE BINDING UPON THE INITIAL PURCHASERS, THE COMPANY, THE NOTE
GUARANTORS AND THEIR RESPECTIVE SUCCESSORS.  THIS AGREEMENT AND THE TERMS AND
PROVISIONS HEREOF ARE FOR THE SOLE BENEFIT OF ONLY THOSE PERSONS, EXCEPT AS
PROVIDED IN SECTIONS 9 AND 10 WITH RESPECT TO AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, REPRESENTATIVES, AGENTS AND CONTROLLING PERSONS OF THE COMPANY, THE
NOTE GUARANTORS AND THE INITIAL PURCHASERS AND IN SECTION 4(E) WITH RESPECT TO
HOLDERS AND


 


27

--------------------------------------------------------------------------------



 


PROSPECTIVE PURCHASERS OF THE NOTES.  NOTHING IN THIS AGREEMENT IS INTENDED OR
SHALL BE CONSTRUED TO GIVE ANY PERSON, OTHER THAN THE PERSONS REFERRED TO IN
THIS SECTION 11, ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN
RESPECT OF THIS AGREEMENT OR ANY PROVISION CONTAINED HEREIN.


 


12.  EXPENSES.  THE COMPANY AND THE NOTE GUARANTORS AGREE WITH THE INITIAL
PURCHASERS TO PAY (A) THE COSTS INCIDENT TO THE AUTHORIZATION, ISSUANCE, SALE,
PREPARATION AND DELIVERY OF THE NOTES AND ANY TAXES PAYABLE IN THAT CONNECTION;
(B) THE COSTS INCIDENT TO THE PREPARATION, PRINTING AND DISTRIBUTION OF THE
PRELIMINARY OFFERING MEMORANDUM, THE OFFERING MEMORANDUM AND ANY AMENDMENTS OR
SUPPLEMENTS THERETO; (C) THE COSTS OF REPRODUCING AND DISTRIBUTING EACH OF THE
TRANSACTION DOCUMENTS; (D) THE COSTS INCIDENT TO THE PREPARATION, PRINTING AND
DELIVERY OF THE CERTIFICATES EVIDENCING THE NOTES, INCLUDING STAMP DUTIES AND
TRANSFER TAXES, IF ANY, PAYABLE UPON ISSUANCE OF THE NOTES; (E) THE FEES AND
EXPENSES OF THE COMPANY’S COUNSEL AND INDEPENDENT ACCOUNTANTS; (F) THE FEES AND
EXPENSES OF QUALIFYING THE NOTES UNDER THE SECURITIES LAWS OF THE SEVERAL
JURISDICTIONS AS PROVIDED IN SECTION 4(G) AND OF PREPARING, PRINTING AND
DISTRIBUTING BLUE SKY MEMORANDA (INCLUDING RELATED FEES AND EXPENSES OF COUNSEL
FOR THE INITIAL PURCHASERS); (G) ANY FEES CHARGED BY RATING AGENCIES FOR RATING
THE NOTES; (H) THE FEES AND EXPENSES OF THE TRUSTEE AND ANY PAYING AGENT
(INCLUDING RELATED FEES AND EXPENSES OF ANY COUNSEL TO SUCH PARTIES); (I) ALL
EXPENSES AND APPLICATION FEES INCURRED IN CONNECTION WITH THE APPLICATION FOR
THE INCLUSION OF THE NOTES ON THE PORTAL MARKET AND THE APPROVAL OF THE NOTES
FOR BOOK-ENTRY TRANSFER BY DTC; (J) ONE-HALF THE COST OF AIR TRAVEL IN
CONNECTION WITH THE “ROAD SHOW” UNDERTAKEN IN CONNECTION WITH THE OFFERING OF
THE NOTES (AND THE COMPANY, THE NOTE GUARANTORS AND THE INITIAL PURCHASERS AGREE
THAT IN CONNECTION WITH SUCH ROAD SHOW THE INITIAL PURCHASERS SHALL PAY THE
RENTAL COSTS FOR THE VENUES USED DURING SUCH ROAD SHOW AND ITS OWN EXPENSES FOR
LODGING AND MEALS); AND (K) ALL OTHER COSTS AND EXPENSES INCIDENT TO THE
PERFORMANCE OF THE OBLIGATIONS OF THE COMPANY AND THE NOTE GUARANTORS UNDER THIS
AGREEMENT WHICH ARE NOT OTHERWISE SPECIFICALLY PROVIDED FOR IN THIS SECTION 12;
PROVIDED, HOWEVER, THAT EXCEPT AS PROVIDED IN THIS SECTION 12 AND SECTION 8, THE
INITIAL PURCHASERS SHALL PAY THEIR OWN COSTS AND EXPENSES.


 


13.  SURVIVAL.  THE RESPECTIVE INDEMNITIES, RIGHTS OF CONTRIBUTION,
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY, THE NOTE GUARANTORS
AND THE INITIAL PURCHASERS CONTAINED IN THIS  AGREEMENT OR MADE BY OR ON BEHALF
OF THE COMPANY, THE NOTE GUARANTORS OR THE INITIAL PURCHASERS PURSUANT TO THIS
AGREEMENT OR ANY CERTIFICATE DELIVERED PURSUANT HERETO SHALL SURVIVE THE
DELIVERY OF AND PAYMENT FOR THE NOTES AND SHALL REMAIN IN FULL FORCE AND EFFECT,
REGARDLESS OF ANY TERMINATION OR CANCELATION OF THIS AGREEMENT OR ANY
INVESTIGATION MADE BY OR ON BEHALF OF ANY OF THEM OR ANY OF THEIR RESPECTIVE
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES, AGENTS OR
CONTROLLING PERSONS.


 


14.  NOTICES, ETC..  ALL STATEMENTS, REQUESTS, NOTICES AND AGREEMENTS HEREUNDER
SHALL BE IN WRITING, AND:


 


(A)  IF TO THE INITIAL PURCHASERS, SHALL BE DELIVERED OR SENT BY MAIL OR
TELECOPY TRANSMISSION TO J.P. MORGAN SECURITIES, 270 PARK AVENUE, NEW YORK,
NEW YORK 10017, ATTENTION:  GERARD J. MURRAY (TELECOPIER NO.: (212) 270-1063);
OR


 


(B)  IF TO THE COMPANY SHALL BE DELIVERED OR SENT BY MAIL OR TELECOPY
TRANSMISSION TO THE ADDRESS OF THE COMPANY SET FORTH IN THE OFFERING MEMORANDUM,
ATTENTION:  BRIAN E. JOHNSON (TELECOPIER NO.: (847) 969-3338);


 


28

--------------------------------------------------------------------------------



 

provided that any notice to an Initial Purchaser pursuant to Section 9(c) shall
also be delivered or sent by mail to such Initial Purchaser at its address set
forth on the signature page hereof.  Any such statements, requests, notices or
agreements shall take effect at the time of receipt thereof.

 

The Company and the Note Guarantors or the Initial Purchasers may, by written
notice to the other, designate additional or different addresses for subsequent
notices or communications.

 

The Company shall be entitled to act and rely upon any request, consent, notice
or agreement given or made on behalf of the Initial Purchasers by JPMorgan.

 


15.  DEFINITION OF TERMS.  FOR PURPOSES OF THIS AGREEMENT, (A) THE TERM
“BUSINESS DAY” MEANS ANY DAY ON WHICH THE NEW YORK STOCK EXCHANGE, INC. IS OPEN
FOR TRADING, (B) THE TERM “SUBSIDIARY” HAS THE MEANING SET FORTH IN RULE 405
UNDER THE SECURITIES ACT AND (C) EXCEPT WHERE OTHERWISE EXPRESSLY PROVIDED, THE
TERM “AFFILIATE” HAS THE MEANING SET FORTH IN RULE 405 UNDER THE SECURITIES ACT.


 


16.  INITIAL PURCHASERS’ INFORMATION.  THE PARTIES HERETO ACKNOWLEDGE AND AGREE
THAT, FOR ALL PURPOSES OF THIS AGREEMENT, THE INITIAL PURCHASERS’ INFORMATION
CONSISTS SOLELY OF THE FOLLOWING INFORMATION IN THE PRELIMINARY OFFERING
MEMORANDUM AND THE OFFERING MEMORANDUM: (I) THE LAST SENTENCE ON THE FRONT COVER
PAGE CONCERNING DELIVERY OF THE NOTES AND (II) THE STATEMENTS CONCERNING THE
INITIAL PURCHASERS CONTAINED IN THE THIRD AND TENTH PARAGRAPHS UNDER THE HEADING
“PLAN OF DISTRIBUTION”.


 


17.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


18.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS
(WHICH MAY INCLUDE COUNTERPARTS DELIVERED BY TELECOPIER) AND, IF EXECUTED IN
MORE THAN ONE COUNTERPART, THE EXECUTED COUNTERPARTS SHALL EACH BE DEEMED TO BE
AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE
SAME INSTRUMENT.


 


19.  AMENDMENTS.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS AGREEMENT, NOR
ANY CONSENT OR APPROVAL TO ANY DEPARTURE THEREFROM, SHALL IN ANY EVENT BE
EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY THE PARTIES HERETO.


 


20.  HEADINGS.  THE HEADINGS HEREIN ARE INSERTED FOR CONVENIENCE OF REFERENCE
ONLY AND ARE NOT INTENDED TO BE PART OF, OR TO AFFECT THE MEANING OR
INTERPRETATION OF, THIS AGREEMENT.


 


29

--------------------------------------------------------------------------------



 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us a counterpart hereof, whereupon this instrument
will become a binding agreement among the Company, the Note Guarantors and the
several Initial Purchasers in accordance with its terms.

 

 

Very truly yours,

 

 

 

PLIANT CORPORATION,

 

 

 

 

 

By

 

 

 

 

Name: Brian E. Johnson

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

 

 

PLIANT CORPORATION INTERNATIONAL,

 

PLIANT FILM PRODUCTS OF MEXICO, INC.,

 

PLIANT SOLUTIONS CORPORATION,

 

PLIANT PACKAGING OF CANADA, LLC,

 

UNIPLAST HOLDINGS INC.,

 

UNIPLAST U.S., INC.,

 

TUREX, INC.,

 

PIERSON INDUSTRIES, INC.,

 

UNIPLAST MIDWEST, INC.,

 

UNIPLAST INDUSTRIES CO.,

 

 

 

 

 

By

 

 

 

 

Name: Brian E. Johnson

 

 

Title: Vice President

 

30

--------------------------------------------------------------------------------


 

Accepted:

 

J.P. MORGAN SECURITIES INC.,

For itself and on behalf of the several

Initial Purchasers listed in Schedule I hereto.

 

 

By

 

 

 

Name:

 

Title:

 

 

Address for notices pursuant to Section 9(c):

1 Chase Plaza, 25th floor

New York, New York 10081

Attention:  Legal Department

 

31

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

 

Initial Purchasers

 

Aggregate Principal
Amount at Maturity

 

 

 

 

 

J.P. Morgan Securities Inc.

 

$

153,000,000

 

 

 

 

 

Credit Suisse First Boston LLC

 

$

107,100,000

 

 

 

 

 

Deutsche Bank Securities Inc.

 

$

45,900,000

 

 

 

 

 

Total

 

$

306,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

[Form of Exchange and Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 


(A)  EACH INITIAL PURCHASER ACKNOWLEDGES THAT THE SECURITIES HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT AND MAY NOT BE OFFERED OR SOLD WITHIN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS EXCEPT
PURSUANT TO AN EXEMPTION FROM, OR IN TRANSACTIONS NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


 


(B)  EACH INITIAL PURCHASER, SEVERALLY AND NOT JOINTLY, REPRESENTS, WARRANTS AND
AGREES THAT:


 


(I)  SUCH INITIAL PURCHASER HAS OFFERED AND SOLD THE SECURITIES, AND WILL OFFER
AND SELL THE SECURITIES, (A) AS PART OF THEIR DISTRIBUTION AT ANY TIME AND (B)
OTHERWISE UNTIL 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF THE OFFERING OF
THE SECURITIES AND THE CLOSING DATE, ONLY IN ACCORDANCE WITH REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”) OR RULE 144A OR ANY OTHER AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.


 


(II)  NONE OF SUCH INITIAL PURCHASER OR ANY OF ITS AFFILIATES OR ANY OTHER
PERSON ACTING ON ITS OR THEIR BEHALF HAS ENGAGED OR WILL ENGAGE IN ANY DIRECTED
SELLING EFFORTS WITH RESPECT TO THE SECURITIES, AND ALL SUCH PERSONS HAVE
COMPLIED AND WILL COMPLY WITH THE OFFERING RESTRICTIONS REQUIREMENT OF
REGULATION S.


 


(III)  AT OR PRIOR TO THE CONFIRMATION OF SALE OF ANY SECURITIES SOLD IN
RELIANCE ON REGULATION S, SUCH INITIAL PURCHASER WILL HAVE SENT TO EACH
DISTRIBUTOR, DEALER OR OTHER PERSON RECEIVING A SELLING CONCESSION, FEE OR OTHER
REMUNERATION THAT PURCHASE SECURITIES FROM IT DURING THE DISTRIBUTION COMPLIANCE
PERIOD A CONFIRMATION OR NOTICE TO SUBSTANTIALLY THE FOLLOWING EFFECT:


 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act.  Terms used above have the meanings given
to them by Regulation S.”

 


(IV)  SUCH INITIAL PURCHASER HAS NOT AND WILL NOT ENTER INTO ANY CONTRACTUAL
ARRANGEMENT WITH ANY DISTRIBUTOR WITH RESPECT TO THE DISTRIBUTION OF THE
SECURITIES, EXCEPT WITH ITS AFFILIATES OR WITH THE PRIOR WRITTEN CONSENT OF THE
COMPANY.


 

--------------------------------------------------------------------------------



 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 


(C)  EACH INITIAL PURCHASER, SEVERALLY AND NOT JOINTLY, REPRESENTS, WARRANTS AND
AGREES THAT (I) IT HAS NOT OFFERED OR SOLD AND PRIOR TO THE DATE SIX MONTHS
AFTER THE CLOSING DATE, WILL NOT OFFER OR SELL ANY SECURITIES TO PERSONS IN THE
UNITED KINGDOM EXCEPT TO PERSONS WHOSE ORDINARY ACTIVITIES INVOLVE THEM IN
ACQUIRING, HOLDING, MANAGING OR DISPOSING OF INVESTMENTS (AS PRINCIPAL OR AGENT)
FOR THE PURPOSES OF THEIR BUSINESSES OR OTHERWISE IN CIRCUMSTANCES WHICH HAVE
NOT RESULTED AND WILL NOT RESULT IN AN OFFER TO THE PUBLIC IN THE UNITED KINGDOM
WITHIN THE MEANING OF THE PUBLIC OFFERS OF SECURITIES REGULATIONS 1995 (AS
AMENDED); (II) IT HAS ONLY COMMUNICATED OR CAUSED TO BE COMMUNICATED ANY
INVITATION OR INDUCEMENT TO ENGAGE IN INVESTMENT ACTIVITY (WITHIN THE MEANING OF
SECTION 21 OF THE UNITED KINGDOM FINANCIAL SERVICES AND MARKETS ACT 2000 (THE
“FSMA”)) RECEIVED BY IT IN CONNECTION WITH THE ISSUE OR SALE OF ANY SECURITIES
IN CIRCUMSTANCES IN WHICH SECTION 21(I) OF THE FSMA DOES NOT APPLY TO THE
COMPANY OR THE NOTE GUARANTORS; AND (III) IT HAS COMPLIED AND WILL COMPLY WITH
ALL APPLICABLE PROVISIONS OF THE FSMA WITH RESPECT TO ANYTHING DONE BY IT IN
RELATION TO THE NOTES IN, FROM OR OTHERWISE INVOLVING THE UNITED KINGDOM.


 


(D)  EACH INITIAL PURCHASER ACKNOWLEDGES THAT NO ACTION HAS BEEN OR WILL BE
TAKEN BY THE COMPANY THAT WOULD PERMIT A PUBLIC OFFERING OF THE SECURITIES, OR
POSSESSION OR DISTRIBUTION OF THE PRELIMINARY OFFERING MEMORANDUM, THE OFFERING
MEMORANDUM OR ANY OTHER OFFERING OR PUBLICITY MATERIAL RELATING TO THE
SECURITIES, IN ANY COUNTRY OR JURISDICTION WHERE ACTION FOR THAT PURPOSE IS
REQUIRED.


 


2

--------------------------------------------------------------------------------